Exhibit 10.2

EXECUTION VERSION

AMENDED & RESTATED CREDIT AGREEMENT

dated as of

August 9, 2018

among

GENPACT INTERNATIONAL, INC.,
GENPACT GLOBAL HOLDINGS (BERMUDA) LIMITED,
and
GENPACT LUXEMBOURG S.À R.L.,
as the Borrowers,

GENPACT LIMITED,
as Holdings,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, a Term Lender, an Issuing Bank and a
Revolving Lender,

 

The Other Lenders Party Hereto,

___________________________

CITIGROUP GLOBAL MARKETS ASIA LIMITED,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WESTPAC BANKING CORPORATION,
as Co-Syndication Agents

WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS ASIA LIMITED,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WESTPAC BANKING CORPORATION,
as Joint Lead Arrangers and Joint Bookrunning Managers,

and

MIZUHO BANK, LTD.,

as Co-Arranger

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

Definitions

 

 

SECTION 1.01.

Defined Terms

 

1

SECTION 1.02.

Classification of Loans and Borrowings

 

29

SECTION 1.03.

Terms Generally

 

29

SECTION 1.04.

Accounting Terms; GAAP

 

29

SECTION 1.05.

Payments on Business Days

 

30

SECTION 1.06.

Currency Equivalents Generally

 

30

SECTION 1.07.

Pro Forma Compliance

 

30

SECTION 1.08.

Rounding

 

31

SECTION 1.09.

Times of Day

 

31

SECTION 1.10.

Letter of Credit Amounts

 

31

SECTION 1.11.

Additional Alternative Currencies

 

31

SECTION 1.12.

Concerning Liability of the Borrowers

 

31

SECTION 1.13.

Assignment of Loans

 

31

 

 

 

31

 

ARTICLE II

The Credits

 

 

SECTION 2.01.

Commitments

 

32

SECTION 2.02.

Loans and Borrowings

 

32

SECTION 2.03.

Requests for Borrowings

 

33

SECTION 2.04.

Swingline Loans

 

34

SECTION 2.05.

Letters of Credit

 

36

SECTION 2.06.

Funding of Borrowings

 

42

SECTION 2.07.

Termination and Reduction of Commitments

 

42

SECTION 2.08.

Repayment of Loans; Evidence of Debt

 

43

SECTION 2.09.

Prepayment of Loans

 

44

SECTION 2.10.

Fees

 

45

SECTION 2.11.

Interest

 

46

SECTION 2.12.

Alternate Rate of Interest

 

47

SECTION 2.13.

Increased Costs

 

48

SECTION 2.14.

Break Funding Payments

 

49

SECTION 2.15.

Taxes

 

50

SECTION 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

52

SECTION 2.17.

Mitigation Obligations; Replacement of Lenders

 

54

SECTION 2.18.

Expansion Option

 

56

SECTION 2.19.

Extended Term Loans and Extended Revolving Commitments

 

57

SECTION 2.20.

Cash Collateral

 

59

SECTION 2.21.

Defaulting Lenders

 

59

 

 

 

 

 

ARTICLE III

Representations and Warranties

 

 

SECTION 3.01.

Organization; Powers; Subsidiaries; Equity Interests

 

61

SECTION 3.02.

Authorization; No Conflicts; Enforceability

 

62

SECTION 3.03.

Governmental Approvals; Other Consents

 

62

SECTION 3.04.

Financial Statements; Financial Condition; No Material Adverse Change

 

62

SECTION 3.05.

Litigation and Environmental Matters

 

62

SECTION 3.06.

Compliance with Laws and Agreements

 

63

-i-

 

 

--------------------------------------------------------------------------------

Page

SECTION 3.07.

Investment Company Status

 

63

SECTION 3.08.

Taxes

 

63

SECTION 3.09.

Solvency

 

63

SECTION 3.10.

Disclosure

 

63

SECTION 3.11.

Federal Reserve Regulations

 

63

SECTION 3.12.

USA PATRIOT Act and FCPA

 

64

SECTION 3.13.

Anti-Corruption Laws and Sanctions

 

64

SECTION 3.14.

Employee Benefit Plans

 

64

SECTION 3.15.

Properties; Liens

 

65

 

 

 

 

 

ARTICLE IV

Conditions

 

 

SECTION 4.01.

Initial Credit Events

 

65

SECTION 4.02.

Subsequent Credit Events

 

67

 

 

 

 

 

ARTICLE V

Affirmative Covenants

 

 

SECTION 5.01.

Financial Statements and Other Information

 

67

SECTION 5.02.

Notice of Material Events

 

69

SECTION 5.03.

Existence; Conduct of Business

 

69

SECTION 5.04.

Payment of Obligations

 

69

SECTION 5.05.

Maintenance of Properties; Insurance

 

69

SECTION 5.06.

Inspection Rights

 

69

SECTION 5.07.

Compliance with Laws

 

70

SECTION 5.08.

Use of Proceeds and Letters of Credit

 

70

SECTION 5.09.

Additional Guarantors

 

70

SECTION 5.10.

Further Assurances

 

70

SECTION 5.11.

Books and Records

 

71

 

 

 

 

 

ARTICLE VI

Negative Covenants

 

 

SECTION 6.01.

Indebtedness

 

71

SECTION 6.02.

Liens

 

73

SECTION 6.03.

Fundamental Changes

 

74

SECTION 6.04.

Restricted Payments

 

75

SECTION 6.05.

Financial Covenants

 

75

SECTION 6.06.

Changes in Nature of Business

 

76

SECTION 6.07.

Use of Proceeds

 

76

SECTION 6.08.

Investments

 

76

SECTION 6.09.

Dispositions

 

76

 



-ii-

 

--------------------------------------------------------------------------------

Page

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

 

The Administrative Agent

 

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

SECTION 9.01.

Notices

 

83

SECTION 9.02.

Waivers; Amendments

 

84

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

 

86

SECTION 9.04.

Successors and Assigns

 

87

SECTION 9.05.

Survival

 

90

SECTION 9.06.

Counterparts; Integration; Effectiveness

 

90

SECTION 9.07.

Severability

 

91

SECTION 9.08.

Right of Setoff

 

91

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

 

91

SECTION 9.10.

WAIVER OF JURY TRIAL

 

92

SECTION 9.11.

Headings

 

92

SECTION 9.12.

Confidentiality

 

92

SECTION 9.13.

USA PATRIOT Act

 

93

SECTION 9.14.

Interest Rate Limitation

 

93

SECTION 9.15.

No Fiduciary Duty

 

93

SECTION 9.16.

Agent for Service of Process

 

94

SECTION 9.17.

Judgment Currency

 

94

SECTION 9.18.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

94

 

 



-iii-

 

--------------------------------------------------------------------------------

 

SCHEDULES:

 

 

Schedule 2.01

–

Commitments

Schedule 2.05

–

Existing Letters of Credit

Schedule 2.05(a)

–

Alternative Currencies

Schedule 3.01(b)

–

Loan Parties

Schedule 3.01(c)

–

Subsidiaries

Schedule 3.05

–

Disclosed Matters

Schedule 4.01(c)

–

Local Counsel

Schedule 5.09

–

Guarantors and Relevant Disregarded Entities

Schedule 6.01

–

Existing Indebtedness

Schedule 6.02

–

Existing Liens

Schedule 9.01

–

Addresses for Notices

EXHIBITS:

 

 

Exhibit A

–

Form of Assignment and Assumption

Exhibit B-1

–

Form of Domestic Term Note

Exhibit B-2

–

Form of Bermuda Term Note

Exhibit B-3

–

Form of Luxembourg Term Note

Exhibit B-4

–

Form of Domestic Revolving Note

Exhibit B-5

–

Form of Bermuda Revolving Note

Exhibit B-6

–

Form of Luxembourg Revolving Note

Exhibit C

–

Form of Guarantee Agreement

Exhibit D

–

Form of Borrowing Request

Exhibit E

–

Form of Swingline Loan Notice

Exhibit F

–

Form of Compliance Certificate

Exhibit G-1

–

Form of U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit G-2

–

Form of U.S. Tax Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit G-3

–

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-4

–

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

 

-iv-

 

--------------------------------------------------------------------------------

 

AMENDED & RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of August 9,
2018, among GENPACT INTERNATIONAL, INC., a Delaware corporation (the “Domestic
Borrower”), GENPACT GLOBAL HOLDINGS (BERMUDA) LIMITED, an exempted company
limited by shares organized under the laws of Bermuda (the “Bermuda Borrower”),
GENPACT LUXEMBOURG S.À R.L., a société à responsabilité limitée organized under
the laws of the Grand Duchy of Luxembourg (the “Luxembourg Borrower” and,
together with the Domestic Borrower and the Bermuda Borrower, the “Borrowers”),
GENPACT LIMITED, an exempted company limited by shares organized under the laws
of Bermuda (“Holdings”), the LENDERS party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, and the other parties hereto.

WHEREAS, Holdings and the Borrowers previously entered into the Credit
Agreement, dated as of June 30, 2015 (as heretofore amended, the “Existing
Credit Agreement”), among the Borrowers, Holdings, Wells Fargo Bank, National
Association, as administrative agent, and the lenders and other financial
institutions party thereto.

WHEREAS, the Borrowers have requested that (a) the Existing Credit Agreement be
amended and restated in the form of this Agreement, (b) the Lenders extend
credit on the Closing Date to the Domestic Borrower in the form of Domestic Term
Loans, to the Bermuda Borrower in the form of Bermuda Term Loans and to the
Luxembourg Borrower in the form of Luxembourg Term Loans in an aggregate
principal amount of $680,000,000 and (c) from time to time on and after the
Closing Date, the Lenders make Domestic Revolving Loans to the Domestic
Borrower, Bermuda Revolving Loans to the Bermuda Borrower and Luxembourg
Revolving Loans to the Luxembourg Borrower, the Issuing Banks issue Letters of
Credit for the account of Holdings, the Borrowers or the Subsidiaries, and the
Swingline Lender make Swingline Loans to the Borrowers, in an aggregate
principal amount at any time outstanding not in excess of $500,000,000 to
finance the working capital needs and other general corporate purposes of
Holdings and its Subsidiaries.

WHEREAS, the Lenders are willing to make such Domestic Term Loans, Bermuda Term
Loans, Luxembourg Term Loans, Domestic Revolving Loans, Bermuda Revolving Loans
and Luxembourg Revolving Loans, the Issuing Banks are willing to issue such
Letters of Credit and the Swingline Lender is willing to make such Swingline
Loans, in each case, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

Definitions

SECTION 1.01.Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent and the Borrowers, be in
the form of an amendment and restatement of this Agreement) providing for any
Incremental Term Loans, Extended Term Loans or Extended Revolving Commitments
which shall be consistent with the applicable provisions of this Agreement
relating to Incremental Term Loans, Extended Term Loans or Extended Revolving
Commitments, as applicable, and otherwise satisfactory to the Administrative
Agent and the Borrowers.

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder and under the Loan
Documents or any successor administrative agent in such capacity as provided in
Article VIII.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01 or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

 

 

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means any of the Administrative Agent, the Lead Arrangers, the
Co-Arranger or the Co-Syndication Agents.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternative Currency” means each currency set forth on Schedule 2.05(a) and
such other currencies as shall be agreed from time to time among the applicable
Issuing Bank and Holdings.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrowers or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans of any Class, L/C Exposure or Swingline Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitments of all
Revolving Lenders (if all of the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments) and (b)
with respect to the Term Loans of any Class, a percentage equal to a fraction
the numerator of which is such Lender’s outstanding principal amount of the Term
Loans of such Class and the denominator of which is the aggregate outstanding
principal amount of the Term Loans of such Class.

“Applicable Rate” means, for any date of determination, with respect to any
Loans (other than Incremental Facilities, Extended Term Loans or Extended
Revolving Commitments, which shall have the rate per annum specified in the
Additional Credit Extension Amendment establishing such Incremental Facilities,
Extended Term Loans or Extended Revolving Commitments), the corresponding
percentages per annum as set forth below based on the Debt Rating:

Pricing Level

Debt Rating
(S&P / Moody’s)

Commitment Fee

LIBO Rate +

Base Rate +

I

≥ BBB / Baa2

0.15%

1.250%

0.250%

II

BBB- / Baa3

0.20%

1.375%

0.375%

III

BB+ / Ba1

0.25%

1.750%

0.750%

IV

< BB+ / Ba1

0.30%

2.000%

1.000%

 

(a) If the Debt Ratings for S&P and Moody’s are split across different Pricing
Levels, the Applicable Rate applicable to the higher Debt Rating shall apply
unless the Debt Ratings for S&P and Moody’s differ by more than one Pricing
Level, in which case the Applicable Rate applicable to the Pricing Level
immediately below the Pricing Level applicable to the higher Debt Rating shall
apply, (b) if there is only one Debt Rating, the Applicable Rate applicable to
the Pricing Level of that Debt Rating shall apply and (c) if there is no Debt
Rating, the Applicable Rate shall be based on Pricing Level IV.  Initially, the
Applicable Rate shall be determined based upon Pricing Level II. Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.  Any adjustment in the Pricing Level
shall be applicable to all Borrowings and L/C Credit Extensions then existing or
subsequently made or issued.

-2-

 

 

--------------------------------------------------------------------------------

 

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries for the fiscal year ended December
31, 2017, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Holdings and its
consolidated Subsidiaries, including the notes thereto.

“Augmenting Lender” has the meaning assigned to such term in Section 2.18(a).

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.05(b)(iii).

“Authorized Representative” means any Responsible Officer or other authorized
signatory of a Loan Party.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of (a) (i) the Revolving Credit Maturity Date or (ii)
the maturity date of any Class of Extended Revolving Commitments and (b) the
date of termination of the Revolving Commitments in accordance with the
provisions of this Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest publicly announced by the Administrative
Agent as its “prime rate” in effect at its principal office in New York City on
such day, (b) the NYFRB Rate in effect on such day, plus 0.50% per annum and (c)
the LIBO Rate on such day for an Interest Period of one month commencing on such
date plus 1.00% per annum.  “Base Rate,” when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

-3-

 

 

--------------------------------------------------------------------------------

 

“Bermuda Borrower” has the meaning assigned to such term in the preamble hereto.

“Bermuda Revolving Borrowing Amount” has the meaning assigned to such term in
Section 2.01(b).

“Bermuda Revolving Loan” means a revolving loan made to the Bermuda Borrower
pursuant to Section 2.01(b)(ii).

“Bermuda Term Borrowing Amount” has the meaning assigned to such term in Section
2.01(a).

“Bermuda Term Loan” means a term loan made to the Bermuda Borrower pursuant to
Section 2.01(a)(ii).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation and (b) with respect to any other Person, the board
of directors or other similar body and (except if used in the definition of
“Change in Control”) committee or Person of such Person serving a similar
function.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrowers” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means (a) Loans (other than Swingline Loans) made to the same
Borrower(s) of the same Class and Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 or 2.04.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, Hong
Kong, Taiwan or Singapore and, if such day relates to any Eurodollar Loan, means
any such day that is also a London Banking Day.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Original Closing
Date, and the amount of such obligations as of any date shall be the capitalized
amount thereof determined in accordance with GAAP as in effect on the Original
Closing Date that would appear on a balance sheet of such Person prepared as of
such date.

“Capital Market Indebtedness” means any broadly distributed debt securities
issued in the capital markets, whether issued in a public offering or private
placement (including pursuant to Section 4(2) of the Securities Act or Rule
144A, Regulation S or Regulation D under the Securities Act), in each case in an
original aggregate principal amount exceeding $100,000,000.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank and the
Revolving Lenders, as collateral for the L/C Exposures, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the applicable Issuing Bank (which documents are
hereby consented to by the Revolving Lenders).  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent, in
the name of the Administrative Agent.

-4-

 

 

--------------------------------------------------------------------------------

 

“Cash Equivalents” means:

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency or instrumentality thereof to the extent such obligations are backed
by the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

(b)        investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least “A‑1” from S&P or “P‑1” from Moody’s;

(c)        marketable short-term money market and similar securities having a
rating of at least “A‑2” from S&P or “P‑2” from Moody’s (or, if at the time
neither S&P or Moody’s shall be rating such obligations, an equivalent rating
from another rating agency satisfactory to the Administrative Agent) and in each
case maturing within one year from the date of acquisition thereof;

(d)        investments in certificates of deposit, bankers’ acceptances, time
deposits and eurodollar time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any office of (i) any commercial bank
organized under the laws of the United States of America or any state thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000 or (ii) any Lender hereunder;

(e)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (d) of this definition;

(f)        money market funds that (i) (A) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, as amended, and (B) substantially all of whose assets are invested in the
types of assets described in clauses (a) through (e) of this definition or (ii)
are issued or offered by any of the Lenders hereunder;

(g)        foreign investments substantially comparable to any of the foregoing
in connection with managing the cash of any Foreign Subsidiary;

(h)        readily marketable direct obligations issued by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority thereof having an “A” rating from either S&P or
Moody’s with maturities of one year or less from the date of acquisition;

(i)        investments with weighted average life to maturities of one year or
less from the date of acquisition in money market funds rated “A” (or the
equivalent thereof) or better by S&P or “A” (or the equivalent thereof) or
better by Moody’s and in each case in Dollars;

(j)        short-term obligations issued by entities organized under the Laws of
the PRC, the Republic of India or the United Mexican States, which, in each
case, are given the highest credit rating by independent rating agencies
operating in those respective jurisdictions recognized as the leading credit
rating agencies in such jurisdictions by the Administrative Agent; and

(k)        other investments (not made for speculative purposes with respect to
currency exchange rates) of substantially the same type, maturity and liquidity
and issued by comparable governmental entities and obligors and having at least
the same creditworthiness as the investments and obligors listed in clauses (a)
through (j) above denominated in the currency of any jurisdiction in which any
Subsidiary conducts its operations.

“Cash Management Agreement” means any agreement or other instrument governing
Cash Management Obligations.

-5-

 

 

--------------------------------------------------------------------------------

 

“Cash Management Bank” means any Person that was an Agent or a Lender or an
Affiliate of an Agent or a Lender (a) on the Closing Date or in connection with
the initial syndication of the Loans or (b) at the time it enters into a Cash
Management Agreement, in its capacity as a party thereto.

“Cash Management Obligations” means obligations owed by Holdings or any
Subsidiary to any Lender, any Affiliate of a Lender or a Cash Management Bank in
respect of (a) any overdraft and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers of funds and (b) Holdings’ or any Subsidiary’s participation in
commercial (or purchasing) card programs at a Lender or any Affiliate of a
Lender or a Cash Management Bank (“card obligations”).

“CFC” means (a) any Person that is a “controlled foreign corporation” within the
meaning of Section 957, but only if a “United States person” (within the meaning
of Section 7701(a)(30)) that is an Affiliate of a Loan Party is, with respect to
such Person, a “United States shareholder” (within the meaning of Section
951(b)) described in Section 951(a)(1); and (b) each Subsidiary of any Person
described in clause (a). For purposes of this definition, all Section references
are to the Code.

“Change in Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50% of the common Equity Interests of Holdings, or
other Equity Interests (that carry unconditional or conditional entitlements to
vote on the appointment of directors or equivalent officers; provided that in
the case of any such conditional entitlements, such Equity Interests shall only
be included within this clause (a) upon and with effect from the time when the
applicable conditions to such entitlements are satisfied) of Holdings at any
time;

(b)        during any period of 24 consecutive months, a majority of the members
of the Board of Directors or other equivalent governing body of Holdings cease
to be composed of individuals (i) who were members of the Board of Directors of
Holdings or equivalent governing body on the first day of such period, (ii)
whose election or nomination to the Board of Directors of Holdings or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
the Board of Directors of Holdings or equivalent governing body or (iii) whose
election or nomination to the Board of Directors of Holdings or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of the Board of Directors of Holdings or equivalent governing body; or

(c)        Holdings shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in each of the Borrowers.

“Change in Law” means (a) the adoption or taking effect of any law, treaty, rule
or regulation after the date of this Agreement, (b) any change in any law,
treaty, rule or regulation or in the interpretation or application thereof by
any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender or any Issuing Bank (or, for purposes of Section 2.13(b), by any
lending office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, rule, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

-6-

 

 

--------------------------------------------------------------------------------

 

“Charges” has the meaning assigned to such term in Section 9.14.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Bermuda Revolving Loans, Luxembourg Revolving Loans, Swingline Loans, Domestic
Term Loans, Bermuda Term Loans, Luxembourg Term Loans, Incremental Term Loans of
any series, Extended Term Loans of any series or Loans pursuant to any series of
Extended Revolving Commitments and (b) any Commitment, refers to whether such
Commitment is a Term Loan Commitment, Increased Commitment, Revolving Commitment
or Extended Revolving Commitment of any series; and when used in reference to
any Lender, refers to whether such Lender has a Loan or Commitment with respect
to a particular Class.

“Closing Date” means the date on which the conditions specified in Section 4.01
of this Agreement were satisfied, which date was August 9, 2018.

“Co-Arranger” means  Mizuho Bank, Ltd., as the co-arranger, in its capacity as
such.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” means a Revolving Commitment, Extended Revolving Commitment, Term
Loan Commitment or Increased Commitment, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

“Consolidated EBITDA” means, for any Test Period, Consolidated Net Income plus:

(a)        the following, without duplication, to the extent deducted in
calculating such Consolidated Net Income:

(i)        Consolidated Interest Charges,

(ii)        the provision for Federal, state, local and foreign income taxes
payable,

(iii)        depreciation and amortization expense,

(iv)        non-recurring expenses reducing such Consolidated Net Income in such
period,

(v)        non-cash expenses reducing such Consolidated Net Income in such
period,

(vi)        the amount of any restructuring charge or reserve, integration cost
or any expense or cost associated with consolidating facilities, establishing
new facilities or closing facilities or any cost or expense associated with
realigning, consolidating or terminating personnel or any cost or expense
associated with contract termination or information technology integration or
establishment, including any one-time costs incurred in connection with
acquisitions,

        (vii)        the amount of “run rate” cost savings, operating expense
reductions and cost-saving synergies projected by Holdings in good faith to be
realized as a result of mergers, amalgamations, acquisitions and other business
combinations, divestitures, Dispositions, restructurings, cost savings
initiatives and other similar initiatives consummated by Holdings or any
Subsidiary completed or expected in good faith to be completed within twelve
months after the date any such transaction is consummated (which cost-savings,
reductions and synergies shall be added to Consolidated EBITDA until fully
realized and calculated on a Pro Forma Basis as though such cost savings,
reductions and synergies had been realized on the first day of the

-7-

 

 

--------------------------------------------------------------------------------

 

relevant period), net of the amount of actual benefits realized from such
actions; provided that (A) no cost savings, reductions or synergies shall be
added pursuant to this clause (vii) to the extent duplicative of any expenses or
charges relating to such cost savings, reductions and synergies that are
included in this definition of “Consolidated EBITDA” or otherwise given pro
forma effect and (B) the aggregate amount of cost savings, reductions and
synergies added pursuant to this clause (vii) shall not exceed 15% of
Consolidated EBITDA for such Test Period (calculated prior to giving effect to
such adjustments); and minus

(b)        the following, without duplication, to the extent included in
calculating such Consolidated Net Income:

(i)        Federal, state, local and foreign income tax credits,

(ii)        all non-cash items increasing Consolidated Net Income,

(iii)        non-recurring items increasing such Consolidated Net Income and

(iv)        non-cash expenses (whether non-recurring or otherwise) reducing
Consolidated Net Income in a prior period, included in (or added back in) the
calculation of Consolidated EBITDA for such prior period, that become cash
expenses or otherwise payable in cash in such Test Period, in each of clauses
(a) and (b), of or by Holdings and its Subsidiaries (on a consolidated basis)
for such Test Period;

provided that in the calculation of Consolidated EBITDA, if during any Test
Period (or, in the case of pro forma calculations, during the period from the
last day of such Test Period to and including the date as of which such
calculation is made) Holdings or any of its Subsidiaries shall have made a
Disposition or an acquisition, Consolidated EBITDA for such Test Period shall be
calculated after giving effect thereto on a Pro Forma Basis giving effect,
without duplication, to projected or anticipated cost savings, operating expense
reductions and cost-saving synergies, subject to the limitation set forth in
clause (vii) above and solely to the extent such cost savings, operating expense
reductions and cost-saving synergies have been realized or for which all steps
necessary for realization have been taken or are reasonably expected to be taken
within twelve months after the date any such transaction is consummated, in each
case as certified by a Responsible Officer of Holdings in good faith.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations for
borrowed money (including such obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all obligations, other
than intercompany items, in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business, any purchase price adjustment or earn-out obligation except to the
extent such obligation is a liability on the balance sheet of Holdings and its
Subsidiaries  in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (d) all Capital Lease Obligations and Synthetic Lease Obligations of
Holdings and its Subsidiaries, (e) all obligations, contingent or otherwise, in
respect of letters of credit, banker’s acceptances or letters of guaranty, in
each case supporting outstanding Indebtedness, (f) all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than Holdings or any Subsidiary thereof, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
other entity (including any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which
Holdings or any Subsidiary thereof is a general partner or joint venturer) to
the extent that Holdings or any Subsidiary has any express actual or contingent
liability therefor as a result of Holdings’ or such Subsidiary’s ownership
interest in or other relationship with such entity and pursuant to contractual
arrangements, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

-8-

 

 

--------------------------------------------------------------------------------

 

“Consolidated Interest Charges” means, for any Test Period, the sum of (a) all
interest, debt discount, financing fees, letter of credit fees and capitalized
interest (including in connection with the deferred purchase price of assets),
in each case, to the extent treated as interest in accordance with GAAP, (b) the
portion of rent or similar expense under Capital Lease Obligations and Synthetic
Lease Obligations that is treated as interest in accordance with GAAP and (c)
net payments made (or less net payments received) in respect of Swap Agreements
permitted under this Agreement designed to hedge or protect against interest
rate fluctuations, in each case, of or by Holdings and its Subsidiaries (on a
consolidated basis) for such Test Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recent Test Period ended on or
prior to such date of determination to (b) Consolidated Interest Charges for the
most recent Test Period ended on or prior to such date of determination.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date minus unrestricted cash
and Cash Equivalents on Holdings’ and its Subsidiaries’ consolidated balance
sheet to (b) Consolidated EBITDA for the most recent Test Period ended on or
prior to such date of determination.

“Consolidated Net Income” means, for any Test Period, the net income or loss of
Holdings and its Subsidiaries on a consolidated basis for such Test Period,
excluding, without duplication, (a) any after-tax extraordinary items of gain or
loss, (b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income, (c) any income (or
loss) for such period attributable to the early extinguishment of Indebtedness,
Swap Agreements or other derivative instruments or (d) accruals and reserves
(and any adjustments in such accruals or reserves) that are established or
adjusted as a result of the Transactions or any acquisitions in accordance with
GAAP or changes as a result of the adoption or modification of accounting
policies during such period, any financial advisory fees, accounting fees, legal
fees and other similar advisory and consulting fees and related out-of-pocket
expenses and underwriting fees, discounts and commissions of Holdings or any
Subsidiary incurred in connection with an acquisition; provided that there shall
be excluded from the calculation of Consolidated Net Income for any period (i)
the income (or loss) of any Person (other than any Subsidiary) in which any
other Person (other than Holdings or any Subsidiary) has an ownership interest,
except to the extent that any such income is actually distributed in cash to
Holdings or such Subsidiary during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary or is merged or
amalgamated with or into or consolidated with Holdings or any of its
Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries, except as provided in the definitions of “Consolidated EBITDA” and
“Pro Forma Basis” herein, and (iii) the income of any Subsidiary (other than a
Subsidiary that is a Guarantor) to the extent that the declaration or payment of
Restricted Payments or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary.  There shall be excluded from
Consolidated Net Income for any period the effects from applying purchase
accounting, including applying purchase accounting to inventory, property and
equipment, software and other intangible assets and deferred revenue required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrowers and its subsidiaries),
as a result of the Transactions or any acquisition or the amortization or
write-off of any amounts thereof.

“Consolidated Total Assets” means, as at any date, the total assets of Holdings
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) that would be shown as total assets on a consolidated
balance sheet of Holdings and its Subsidiaries after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.  “Controlling” and “Controlled” have meanings
correlative thereto.

-9-

 

 

--------------------------------------------------------------------------------

 

“Co-Syndication Agents” means Citigroup Global Markets Asia Limited, Credit
Agricole Corporate and Investment Bank, JPMorgan Chase Bank, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Westpac Banking Corporation, as
syndication agents, each in its capacity as such.

“Credit Event” means each of the following: (a) a Borrowing and (b) any
issuance, renewal or amendment increasing the amount of any Letter of Credit.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrowers’
non-credit-enhanced, senior unsecured Long-Term Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition which constitutes an Event of Default or,
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” has the meaning assigned to such term in Section 2.11(c).

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
determined in good faith by the Administrative Agent, (a) has failed to (i) fund
all or any portion of any Class of Loans within two (2) Business Days of the
date such Loans or portion thereof were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrowers in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied or (ii) pay to the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrowers, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder or generally under other agreements in which it has
committed to extend credit, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers) or (d) after the
date of this Agreement, has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or Federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the

-10-

 

 

--------------------------------------------------------------------------------

 

Borrowers, each Issuing Bank, the Swingline Lender and each Lender.  If the
Borrowers, the Administrative Agent, the Swingline Lender and each Issuing Bank
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender (if it is a Revolving Lender) will, to the extent applicable,
purchase at par that portion of outstanding Revolving Loans of the applicable
Class of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans of the
applicable Class and funded and unfunded participations in Letters of Credit and
Swingline Loans of the applicable Class to be held pro rata by the Revolving
Lenders in accordance with the Commitments with respect to the applicable Class
of Revolving Loans, whereupon such Lender, if applicable, will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

“Disclosed Matters” means the matters disclosed in Schedule 3.05.

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, transfer or other disposition thereof, but excluding licenses and
leases entered into in the ordinary course of business or that are customarily
entered into by companies in the same or similar lines of business.  The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares of such
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset
disposition so long as any rights of the holders thereof upon the occurrence of
a change of control, public equity offering or asset disposition event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
expiration, cancellation, termination or cash collateralization of any Letters
of Credit in accordance with the terms hereof), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests and cash
in lieu of fractional shares if such Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the issuer has the
option to pay such dividends solely in Qualified Equity Interests) or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case of
clauses (a)-(d), prior to the date that is 91 days after the Term Loan Maturity
Date.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Borrower” has the meaning assigned to such term in the preamble
hereto.

“Domestic Revolving Borrowing Amount” has the meaning assigned to such term in
Section 2.01(b).

“Domestic Revolving Loan” means a revolving loan made to the Domestic Borrower
pursuant to Section 2.01(b)(i).

-11-

 

 

--------------------------------------------------------------------------------

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia, other than (a)
any such Subsidiary that is a Subsidiary of a Foreign Subsidiary of the Domestic
Borrower that is a CFC or (b) any Relevant Disregarded Entity.

“Domestic Term Borrowing Amount” has the meaning assigned to such term in
Section 2.01(a).

“Domestic Term Loan” means a term loan made to the Domestic Borrower pursuant to
Section 2.01(a)(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 9.04(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 9.04(b)(iii)).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of any Hazardous Material or the effect of Hazardous Materials on the
environment or on health and safety.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Investors” means Bain Capital Partners, LLC and its affiliated funds.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

-12-

 

 

--------------------------------------------------------------------------------

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived by regulation); (b) with
respect to any Plan, a failure to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is in “at-risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e)
the incurrence by a Borrower or any of the ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (f) the
receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by a
Borrower or any of the ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of a Borrower or any ERISA Affiliate from any
Plan or Multiemployer Plan or a cessation of operations by a Borrower or an
ERISA Affiliate that is treated as such a withdrawal under Section 4062(e) of
ERISA; or (h) the receipt by a Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from a Borrower or any ERISA Affiliate of
any notice, concerning the imposition upon a Borrower or any of the ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, within the meaning of Title IV of ERISA or
in “endangered” or “critical” status within the meaning of Section 432 of the
Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under or otherwise violates the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Swingline Lender, any Issuing Bank or any other recipient of any payment to
be made by or on account of any obligation of any Loan Party under any Loan
Document, (a) any Tax imposed on such recipient’s net income or profits (or any
franchise Tax imposed in lieu of a Tax on net income or profits) by any
jurisdiction (i) as a result of such recipient being organized in or having its
principal office or applicable lending office located in such jurisdiction or
(ii) as a result of any other present or former connection between such
recipient and such jurisdiction (other than any connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to and/or enforced any
Loan Document, and/or sold or assigned an interest in any Loan or Loan
Document), (b) any branch profits Taxes within the meaning of Section 884(a) of
the Code, or any similar Tax, imposed by any jurisdiction described in clause
(a) above, (c) in the case of a Lender (other than an assignee pursuant to a
request by the Borrowers under Section 2.17), any U.S. Federal withholding Tax
that is imposed on amounts payable to such Lender pursuant to a Law in effect at
the time such Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from a Loan Party with
respect to such withholding Tax pursuant to Section 2.15, (d) any withholding
Tax that is attributable to a recipient’s failure to comply with Section 2.15(d)
and (e) any U.S. Federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

-13-

 

 

--------------------------------------------------------------------------------

 

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
2.05.

“Existing Term Loan Class” has the meaning assigned to such term in
Section 2.19(a).

“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.19 that are substantially identical to the Revolving
Commitments except that such Revolving Commitments may have a later maturity
date and different provisions with respect to interest rates and fees than those
applicable to the Revolving Commitments.

“Extended Term Loans” has the meaning assigned to such term in Section 2.19(a).

“Extending Term Lender” has the meaning assigned to such term in
Section 2.19(c).

“Extension Election” has the meaning assigned to such term in Section 2.19(c).

“Extension Request” has the meaning assigned to such term in Section 2.19(a).

“Facility” means the Term A Facility, the Incremental Facility, the Revolving
Credit Facility or the Letter of Credit Facility, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Code as of the date of this
Agreement (and any amended or successor version described above) and any
intergovernmental agreements implementing the foregoing (and any legislation,
regulations or other official guidance adopted by a Governmental Authority
implementing such intergovernmental agreements).

“FCPA” has the meaning assigned to such term in Section 3.12.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Fee Letter” means the fee letter, dated as of June 5, 2018, among Holdings,
Wells Fargo and Wells Fargo Securities, LLC.

“Finance Party” means any of the Administrative Agent, any Lender (including the
Swingline Lender), any Issuing Bank and each sub-agent appointed by the
Administrative Agent from time to time pursuant to Article VIII.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, or controller of Holdings.

“Foreign Benefit Arrangement” has the meaning assigned to such term in
Section 3.14(d).

“Foreign Lender” means any Lender, Swingline Lender or Issuing Bank that is not
a “United States” person within the meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” has the meaning assigned to such term in Section 3.14(d).

“Foreign Subsidiary” means any direct or indirect Subsidiary that is not a
Domestic Subsidiary.

-14-

 

 

--------------------------------------------------------------------------------

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Exposure with respect to Letters of Credit issued by such
Issuing Bank other than L/C Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time; provided that Holdings may, by written
notice from a Financial Officer to the Administrative Agent and the Lenders,
elect to change its financial accounting to IFRS and, in such case, unless the
context otherwise requires (including pursuant to Section 1.04), all references
to GAAP herein shall refer to IFRS.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Group” means Holdings and its Subsidiaries from time to time.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (i) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (ii) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by Holdings in good
faith.

“Guarantee Agreement” means, collectively, the Amended and Restated Guarantee
Agreement executed by the Borrowers and the Guarantors, substantially in the
form of Exhibit C, together with each supplement executed and delivered pursuant
to Section 5.09.

“Guarantor” means, collectively, Holdings, the Subsidiaries of Holdings listed
on Schedule 5.09 and each other Subsidiary that has executed a guaranty or
guaranty supplement in accordance with Section 5.09.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

-15-

 

 

--------------------------------------------------------------------------------

 

“Hedge Agreement” means any Swap Agreement existing on the Closing Date between
Holdings or any Subsidiary and any Hedge Bank or entered into following the
Closing Date by and between Holdings or any Subsidiary and any Hedge Bank.

“Hedge Bank” means any Person that is an Agent or a Lender or an Affiliate of an
Agent or a Lender (a) on the Closing Date or in connection with the initial
syndication of the Loans or (b) at the time it enters into a Hedge Agreement, in
its capacity as a party thereto.

“Holdings” has the meaning assigned to such term in the preamble hereto.

“Honor Date” has the meaning assigned to such term in Section 2.05(c)(i).

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

“Increased Commitment” has the meaning assigned to such term in Section
2.18(a).  

“Increasing Lender” has the meaning assigned to such term in Section 2.18(a).

“Incremental Facility” has the meaning assigned to such term in Section 2.18(a).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.18(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person, other than intercompany items, in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business, any purchase price adjustment or earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on Property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the fair
market value of such Property (except to the extent otherwise provided in this
definition), (f) all Guarantees by such Person of Indebtedness of others of a
type described in any of clauses (a) through (e) above or (g) through (j) below,
(g) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person under any Swap Agreement
(with the “principal” amount of any Swap Agreement on any date being equal to
the early termination value thereof on such date).  The Indebtedness of any
Person shall (i) include the Indebtedness of any other entity (including any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer) to the extent such Person is expressly liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity and pursuant to contractual arrangements, except
to the extent the terms of such Indebtedness provide that such Person is not
liable therefor and (ii) exclude customer deposits and advances and interest
payable thereon in the ordinary course of business in accordance with customary
trade terms and other obligations incurred in the ordinary course of business
through credit on an open account basis customarily extended to such Person.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

-16-

 

 

--------------------------------------------------------------------------------

 

“Information” has the meaning assigned to such term in Section 9.12.

“Intercompany Subordination Agreement” means the amended and restated
intercompany indebtedness subordination agreement dated as of August 9, 2018
among, inter alia, Holdings, the Borrowers and each other Subsidiary from time
to time party thereto.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.03.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (including
Swingline Loans), the last day of each March, June, September and December and
the final maturity date of such Loan and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, if deposits of such duration are available to all of the Lenders having
Commitments or Loans of the applicable Class, twelve or a period shorter than
one month (as selected by the applicable Borrower); provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of Section 6.08, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, but less any amount paid, repaid,
returned, distributed or otherwise received by such Person in respect of such
Investment after the making of such Investment by such Person (provided that the
amount of such Investment shall not be reduced below zero at any time).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by an Issuing Bank and the applicable Borrower (or any Subsidiary) or in favor
of such Issuing Bank and relating to such Letter of Credit.  If any Issuer
Document is inconsistent with this Agreement, this Agreement shall govern.

“Issuing Bank” means Wells Fargo Bank, National Association (only with respect
to standby Letters of Credit) and any other Lender (subject to such Lender’s
consent) designated by the applicable Borrower and consented to by the
Administrative Agent that becomes an Issuing Bank, in each case in its capacity
as an issuer of Letters of Credit hereunder, and any successors in such capacity
as provided in Section 9.04; provided that the Issuing Bank for any Existing
Letter of Credit shall be the financial institution indicated on Schedule
2.05.  An Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

-17-

 

 

--------------------------------------------------------------------------------

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from an L/C Disbursement
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Base Rate Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“L/C Exposure” means, at any time, the sum of (a) the aggregate Outstanding
Amount of all Letters of Credit at such time plus (b) the aggregate amount of
all L/C Disbursements, including Unreimbursed Amounts, that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time.  The L/C
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total L/C Exposure at such time.  For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.10.  For all purposes of
this Agreement, if on any date of determination a standby Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“L/C Exposure Sublimit” means $75,000,000.

“Lead Arrangers” means Wells Fargo Securities, LLC, Citigroup Global Markets
Asia Limited, Credit Agricole Corporate and Investment Bank, JPMorgan Chase
Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated (including any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and Westpac
Banking Corporation, in their capacities as joint lead arrangers and joint
bookrunning managers for the Facilities provided for herein.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.18 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means a standby or commercial Letter of Credit issued (or
deemed issued) pursuant to Section 2.05.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Facility” means the letter of credit facility made or to be
made available pursuant to Section 2.05.  The Letter of Credit Facility is part
of, and not in addition to, the Revolving Credit Facility.

-18-

 

 

--------------------------------------------------------------------------------

 

“LIBO Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 2.12(b):

(a)        for any Interest Period with respect to a Eurodollar Borrowing, the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) (“LIBOR”), as published by
Reuters (or other commercially available source providing quotations of LIBOR as
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period (or, if such
rate is not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in Same Day Funds in the approximate amount of the
Eurodollar Borrowing being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period would be offered by the
Administrative Agent to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period);
and

(b)        for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time on such date of determination, or, if such date is not a Business Day, then
the immediately preceding Business Day, for Dollar deposits being delivered in
the London interbank market for a term of one month commencing that day or (ii)
if such published rate is not available at such time for any reason, the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in Same Day Funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one month would be offered by the Administrative Agent to
major banks in the London interbank Eurodollar market at their request
determined on such date of determination;

provided that, notwithstanding the foregoing, in no event shall the LIBO Rate
(including any Replacement Rate with respect thereto) be less than 0.00% per
annum.

Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 2.12(b), in the event
that a Replacement Rate with respect to the LIBO Rate is implemented, then all
references herein to the “LIBO Rate” shall be deemed references to such
Replacement Rate.

“LIBOR” has the meaning assigned to such term in the definition of “LIBO Rate”.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Domestic Term Loan, a Bermuda Term Loan, a Luxembourg Term
Loan, an Incremental Term Loan, an Extended Term Loan, a Domestic Revolving
Loan, a Bermuda Revolving Loan, a Luxembourg Revolving Loan or a Swingline Loan.

“Loan Documents” means this Agreement, the Guarantee Agreement, each Additional
Credit Extension Amendment, any promissory notes executed and delivered pursuant
to Section 2.08(g), the Fee Letter, the Intercompany Subordination Agreement,
any agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.20, and any amendments, waivers, supplements or other
modifications to any of the foregoing.

“Loan Parties” means the Borrowers and the other Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

-19-

 

 

--------------------------------------------------------------------------------

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Luxembourg Borrower” has the meaning assigned to such term in the preamble
hereto.

“Luxembourg Revolving Borrowing Amount” has the meaning assigned to such term in
Section 2.01(b).

“Luxembourg Revolving Loan” means a revolving loan made to the Luxembourg
Borrower pursuant to Section 2.01(b)(iii).

“Luxembourg Term Borrowing Amount” has the meaning assigned to such term in
Section 2.01(a).

“Luxembourg Term Loan” means a term loan made to the Luxembourg Borrower
pursuant to Section 2.01(a)(iii).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the properties, business, condition (financial or
otherwise) or results of operations of the Group taken as a whole; (b) a
material impairment of the rights and remedies of the Finance Parties under any
Loan Document, or of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and any intercompany Indebtedness) of any one or more of Holdings and its
Subsidiaries in an aggregate principal amount exceeding $100,000,000.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning assigned to such term in Section 2.17.

“Non-Defaulting Lender” means and includes any Lender other than a Defaulting
Lender.

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.05(b)(iii).

“Note” means a promissory note made by the applicable Borrowers in favor of a
Lender if requested by such Lender evidencing Loans made by such Lender to the
applicable Borrowers, substantially in the form of Exhibit B-1, Exhibit B-2,
Exhibit B-3, Exhibit B-4, Exhibit B-5 or Exhibit B-6, as applicable.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Rate in effect on such day (or
for any day that is not a Business Day, for the immediately preceding Business
Day); provided that if none of such rates are published for any day that is a
Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all Indebtedness (including interest, fees and other amounts
that, but for the filing of a petition in bankruptcy, insolvency, receivership
or other similar proceeding, with respect to any Loan Party would have accrued
any Obligations, regardless of whether allowed or allowable in such proceeding)
and other monetary obligations of any of the Loan Parties to any of the Lenders,
their Affiliates, the Administrative Agent, any Cash

-20-

 

 

--------------------------------------------------------------------------------

 

Management Bank and any Hedge Bank, individually or collectively, existing on
the Closing Date or arising thereafter (direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured) arising or incurred under this Agreement or any of the
other Loan Documents, any Hedge Agreement (excluding any Excluded Swap
Obligations) or Cash Management Agreement (including under any of the Loans made
or reimbursement or other monetary obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof), in each case
whether now existing or hereafter arising, whether all such obligations arise or
accrue before or after the commencement of any bankruptcy, insolvency or
receivership proceedings (and whether or not such claims, interest, costs,
expenses or fees are allowed or allowable in any such proceeding (including
interest and fees which, but for the filing of a petition in bankruptcy with
respect to any Loan Party, would have accrued on any Obligations, whether or not
a claim is allowed against such Loan Party for such interest or fees in the
related bankruptcy proceeding)); provided that (a) obligations of the Loan
Parties under any Hedge Agreement (excluding any Excluded Swap Obligations) and
any Cash Management Agreement shall be guaranteed pursuant to the Guarantee
Agreement only to the extent that, and for so long as, the other Obligations are
so guaranteed and (b) any release of Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Hedge Agreements or Cash Management Agreements.  Notwithstanding the foregoing,
(i) nothing herein shall otherwise limit the rights of any such holder of
obligations under a Hedge Agreement set forth in such Hedge Agreement and (ii)
Obligations shall in no event include any Excluded Swap Obligations.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or other constitutive
documents with respect to any non-U.S. jurisdiction); and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means June 30, 2015.

“Other Taxes” means any and all present or future stamp, court, intangible,
recording, filing or documentary Taxes or any other excise, property or similar
Taxes, arising from any payment made under any Loan Document or from the
execution, delivery, registration or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document.

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date, (b) with respect
to Swingline Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Swingline Loans occurring on such date, and (c) with respect to any Letter
of Credit on any date, the Dollar Equivalent of the aggregate outstanding amount
of such Letter of Credit on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the Letter of Credit as of such date, including as a result of any
reimbursements by the applicable Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the rate comprised of both overnight federal funds and overnight
Eurodollar borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate and (b)
with respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning assigned to such term in Section 9.04(d).

“Participant Register” has the meaning assigned to such term in Section 9.04(d).

-21-

 

 

--------------------------------------------------------------------------------

 

“PATRIOT Act” has the meaning assigned to such term in Section 9.13.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Additional Debt” has the meaning assigned to such term in Section
6.01(r).

“Permitted Encumbrances” means:

(a)        Liens imposed by Law for Taxes that are not overdue for a period of
more than thirty (30) days or are being contested in compliance with
Section 5.04;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens, arising in the ordinary
course of business and securing obligations that are not overdue by more than
ninety (90) days or are being contested in compliance with Section 5.04;

(c)        (i) Liens, pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations (including to support letters of
credit or bank guarantees) and (ii) Liens, pledges or deposits in the ordinary
course of business securing liability for premiums or reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
insurance to Holdings or any Subsidiary;

(d)        Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, appeal and replevin bonds, performance bonds, indemnity bonds,
bonds to secure the payment of excise taxes or customs duties in connection with
the sale or importation of goods and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business;

(e)        Liens in respect of judgments, decrees, attachments or awards that do
not constitute an Event of Default under clause (k) of Article VII;

(f)        easements, restrictions (including zoning restrictions),
rights-of-way, covenants, licenses, encroachments, protrusions and similar
encumbrances and minor title defects affecting real property imposed by Law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially interfere with the ordinary conduct of
business of Holdings or any Subsidiary;

(g)        any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, sublease, license or sublicense entered into by Holdings or any
Subsidiary as a part of its business and covering only the assets so leased; and

(h)        performance and return-of-money bonds, or in connection with the
payment of the exercise price or withholding taxes in respect of the exercise,
payment or vesting of stock appreciation rights, stock options, restricted
stock, restricted stock units, performance share units or other stock-based
awards, and other similar obligations;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
amendment, modification, refinancing, refunding, renewal, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so amended,
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees

-22-

 

 

--------------------------------------------------------------------------------

 

and expenses reasonably incurred, in connection with such amendment,
modification, refinancing, refunding, renewal, replacement or extension; (b)
such amendment, modification, refinancing, refunding, renewal, replacement or
extension has a final maturity date equal to or later than the earlier of (i)
the final maturity date of the Indebtedness so amended, modified, refinanced,
refunded, renewed, replaced or extended and (ii) the date which is 91 days after
the Term Loan Maturity Date; (c) such amendment, modification, refinancing,
refunding, renewal, replacement or extension has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Indebtedness being amended, modified, refinanced, refunded,
renewed, replaced or extended; (d) to the extent such Indebtedness being
amended, modified, refinanced, refunded, renewed, replaced or extended is
subordinated in right of payment to the Obligations, such amendment,
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms, taken as a whole,
at least as favorable to the Lenders (in the good faith determination of
Holdings) as those contained in the documentation governing the Indebtedness
being amended, modified, refinanced, refunded, renewed, replaced or extended;
and (e) such amendment, modification, refinancing, refunding, renewal,
replacement or extension is incurred by the Person who is the obligor of the
Indebtedness being so modified, refinanced, refunded, renewed, replaced or
extended (other than to the extent (i) any additional obligor is or will become
a Loan Party or (ii) no such obligor on the Indebtedness being modified,
replaced, refinanced refunded, renewed or extended is a Loan Party).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

“PRC” means The People’s Republic of China (excluding, for the purposes hereof,
Hong Kong, Macau and Taiwan).

“Primary Currency” has the meaning assigned to such term in Section 9.17.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that all Specified Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant: (a) income statement
items (whether positive or negative) attributable to the Property or Person
subject to such Specified Transaction, (i) in the case of a Disposition of all
or substantially all Equity Interests in any Subsidiary owned by Holdings or any
of its Subsidiaries or any division, product line, or facility used for
operations of Holdings or any of its Subsidiaries, shall be excluded, and (ii)
in the case of an Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness and (c) any
Indebtedness incurred or assumed by Holdings or any of its Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, the foregoing pro forma adjustments may be applied to any such
test or covenant solely to the extent that such adjustments are expressly
permitted by the definition of “Consolidated EBITDA”.

“Process Agent” has the meaning assigned to such term in Section 9.16.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

-23-

 

 

--------------------------------------------------------------------------------

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

“Recipient” has the meaning assigned to such term in Section 2.15(g)(ii).

“Register” has the meaning assigned to such term in Section 9.04(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of a Hazardous
Material into the environment, including the abandonment, discarding, burying or
disposal of barrels, containers or other receptacles containing any Hazardous
Material.

“Relevant Disregarded Entity” means any Subsidiary of the Domestic Borrower that
is (a) organized under the Laws of the United States, any state thereof or the
District of Columbia that is treated as a disregarded entity for United States
Federal income tax purposes and that owns, directly or through another
disregarded entity, no material assets other than more than 65% of the
outstanding voting Equity Interests in any Foreign Subsidiary that is a CFC or
(b) listed on Schedule 5.09.

“Removal Effective Date” has the meaning assigned to such term in paragraph (f)
of Article VIII.

“Replacement Rate” has the meaning assigned to such term in Section 2.12(b).

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (a) the outstanding
Loans under such Class and (b) the aggregate unused Commitments under such
Class; provided that the portion of outstanding Loans and the unused Commitments
of such Class, as applicable, held or deemed held by a Defaulting Lender shall
be excluded for purposes of making a determination of Required Class Lenders.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that the Commitment of, and the
portion of the Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Credit Exposures and unused Revolving Commitments at such
time; provided that the Revolving Commitment of, and the portion of the
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, any vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party (or the equivalent positions for any Foreign Subsidiary) and
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

-24-

 

 

--------------------------------------------------------------------------------

 

“Restricted Payments” means any dividend or other distribution, whether in cash,
securities or other property (other than any such dividend or other distribution
payable solely with Qualified Equity Interests), with respect to any Equity
Interests in Holdings or any Subsidiary, or any payment, whether in cash,
securities or other property (other than any such payment solely with Qualified
Equity Interests), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in Holdings or any Subsidiary.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance or renewal of a Letter of Credit
denominated in an Alternative Currency, (b) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (c) each date of any payment by the
applicable Issuing Bank under any Letter of Credit denominated in an Alternative
Currency, (d) the first Business Day of each month and (e) such additional dates
as the Administrative Agent or the applicable Issuing Bank shall reasonably
determine.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Domestic Revolving Loans, Bermuda Revolving Loans
and/or Luxembourg Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans, as applicable, hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.07, (b) increased from time to time pursuant to
Section 2.18 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 of this
Agreement.  The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Revolving Commitment, as applicable.  The
initial aggregate amount of the Lenders’ Revolving Commitments is
$500,000,000.  

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of such Lender’s outstanding Revolving Loans of any Class and its L/C
Exposure and Swingline Exposure at such time.

“Revolving Credit Facility” means the revolving credit facility made available
or to be made available hereunder, including the revolving loan facility made
available or to be made available pursuant to Section 2.01(b), the Swingline
Loans and the Letter of Credit Facility.

“Revolving Credit Maturity Date” means August 9, 2023.

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Credit Exposure.

“Revolving Loan” means a Domestic Revolving Loan, a Bermuda Revolving Loan or a
Luxembourg Revolving Loan.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or (c) other relevant sanctions
authority.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

-25-

 

 

--------------------------------------------------------------------------------

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state or any similar list enforced by any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).

“S&P” means S&P Global Ratings, a division of the S&P Global Inc., and any
successor thereto.  

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Extended Revolving Commitments, all such Term Loans or Extended Revolving
Commitments that have the same maturity date, amortization and interest rate
provision and that are designated as part of such “series” pursuant to the
applicable Additional Credit Extension Amendment.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring after the first day of such Test Period and prior to
the applicable date of determination: (a) any Investment by Holdings or any
Subsidiary in any Person other than a Person that was a wholly-owned Subsidiary
on the first day of such period involving (i) the acquisition of a new
Subsidiary or joint venture, (ii) an increase in any of Holdings’ and its
Subsidiaries’ consolidated economic ownership of a joint venture or (iii) the
acquisition of a product line or business unit, (b) any asset sale involving (i)
the disposition of Equity Interests of a Subsidiary or joint venture (other than
to Holdings or a Subsidiary) or (ii) the disposition of a product line or
business unit, (c) any incurrence or repayment of Indebtedness (in each case,
other than Swap Agreements, Revolving Loans, Swingline Loans and borrowings and
repayments of Indebtedness in the ordinary course of business under revolving
credit facilities except to the extent there is a reduction in the related
Revolving Commitments or other revolving credit commitment) and (d) any other
transaction specifically required to be given effect to on a Pro Forma Basis.

“Spot Rate” for a currency means, except as otherwise provided in Section
1.06(c), the rate determined by the Administrative Agent or the applicable
Issuing Bank, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable Issuing Bank may obtain such spot rate
from another financial institution designated by the Administrative Agent or the
applicable Issuing Bank if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency; provided,
further, that the applicable Issuing Bank may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.

“Subject Party” has the meaning assigned to such term in Section 2.15(g)(ii).

-26-

 

 

--------------------------------------------------------------------------------

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary” means any subsidiary of Holdings.

“Supplier” has the meaning assigned to such term in Section 2.15(g)(ii).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings or its
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder, or any successor swingline lender hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Loan Notice” means a notice of a Swingline Loan Borrowing pursuant to
Section 2.04, which, if in writing, shall be substantially in the form of
Exhibit E.

“Swingline Loan Sublimit” means $75,000,000.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
any so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Indemnitee” has the meaning assigned to such term in Section 2.15(e).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, deductions, charges or withholdings of any nature and whatever
called, imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term A Facility” means the term loan A facility made available or to be made
available pursuant to Section 2.01(a).

“Term Lender” means a Lender with a Term Loan Commitment or Term Loans or a
Lender holding Incremental Term Loans or Extended Term Loans of any series.

-27-

 

 

--------------------------------------------------------------------------------

 

“Term Loan” means the Domestic Term Loans made to the Domestic Borrower, the
Bermuda Term Loans made to the Bermuda Borrower and the Luxembourg Term Loans
made to the Luxembourg Borrower pursuant to Section 2.01(a), any Incremental
Term Loans of each series and Extended Term Loans of each series.

“Term Loan Commitment” means with respect to each Lender, the commitment, if
any, of such Lender to make a Domestic Term Loan, a Bermuda Term Loan and/or a
Luxembourg Term Loan, as applicable, pursuant to Section 2.01(a), as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Term Loan
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed a Term Loan Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Term Loan Commitments
is $680,000,000.

“Term Loan Maturity Date” means August 9, 2023.

“Test Period” means, at any date of determination, the most recently completed
four fiscal quarters of Holdings.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans on the
Closing Date and the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Base Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance.

“Unfunded Pension Liability” means, as of the most recent valuation date for a
Plan, the excess of (a) the Plan’s actuarial present value (determined on the
basis of reasonable assumptions employed for such Plan for purposes of
Section 430 of the Code or Section 303 of ERISA) of its benefit liabilities (as
defined in Section 4001(a)(16) of ERISA) over (b) the fair market value of the
assets of such Plan.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.05(c)(i).

“U.S. Lender” means any Lender, Swingline Lender or Issuing Bank that is a
“United States person” as defined in Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.15(d)(ii)(C).

“VAT” means (a) any tax imposed in compliance with the Council Directive of
November 28, 2006 on the common system of value added tax (EC Directive
2006/112), and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, the tax referred to in clause (a) above, or imposed elsewhere.

“Wells Fargo” means Wells Fargo Bank, National Association.  

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.

-28-

 

 

--------------------------------------------------------------------------------

 

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (a)
director’s qualifying shares and (b) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.Terms Generally.  The definitions of terms in this Agreement and
each other Loan Document shall apply equally to the singular and plural forms of
the terms defined.  Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, refinanced, restated, replaced or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement or any other Loan Document in which such
references appear and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04.Accounting Terms; GAAP.

(a)        Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, (i) if the Borrowers notify the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP (including as a result of the adoption of IFRS) or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrowers that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP (including as a result of the adoption
of IFRS) or in the application thereof, then such provision shall be interpreted
on the basis of GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, (ii) notwithstanding anything in GAAP
to the contrary, for purposes of all financial calculations hereunder, the
amount of any Indebtedness outstanding at any time shall be the stated principal
amount thereof (except to the extent such Indebtedness provides by its terms for
the accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time) and (iii) the accounting for
operating leases and capital leases under GAAP as in effect on the Closing Date
(including Accounting Standards Codification 840) shall apply for the purposes
of determining compliance with the provisions of this Agreement, including the
definition of “Capital Lease Obligations” and obligations in respect thereof.

-29-

 

 

--------------------------------------------------------------------------------

 

(b)        Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant, including for purposes of
Section 6.05, or the compliance with or availability of any basket contained in
this Agreement, the Consolidated Leverage Ratio and Consolidated Interest
Coverage Ratio shall be calculated with respect to such period on a Pro Forma
Basis.

SECTION 1.05.Payments on Business Days.  When the payment of any Obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

SECTION 1.06.Currency Equivalents Generally.

(a)        The Administrative Agent or the applicable Issuing Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of L/C Credit Extensions and
Outstanding Amounts in respect of Letters of Credit denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the applicable Issuing Bank, as applicable.

(b)        Wherever in this Agreement in connection with the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the applicable Issuing Bank.

(c)        Notwithstanding the foregoing provisions of this Section 1.06, for
purposes of determining compliance with Article VI (except for Section 6.05)
with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, (i) no Default shall be deemed to have occurred, solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred, and (ii) for purposes of any calculation
required under Article VI, including with respect to determining whether any
Indebtedness or Investment may be incurred (where, for the avoidance of doubt,
the amount of any existing Indebtedness or Investment shall be determined as at
the time of such incurrence), the “Spot Rate” for a currency shall be deemed to
mean the rate at which such currency may be exchanged into any other currency
(including Dollars), as set forth at approximately 11:00 a.m., London time, on
such day on the Reuters World Currency Page for such currency.  In the event
that such rate does not appear on any Reuters World Currency Page, the Spot Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed by the Administrative Agent and
Holdings, or, in the absence of such agreement, such Spot Rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative Agent
in the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 11:00 a.m., local time, on such
date for the purchase of the relevant currency for delivery two (2) Business
Days later.

SECTION 1.07.Pro Forma Compliance

.  Where any provision of this Agreement requires, as a condition to the
permissibility of an action to be taken by Holdings or any of its Subsidiaries
at any time prior to the delivery of financial statements for the fiscal quarter
ending September 30, 2018, compliance on a Pro Forma Basis with Section 6.05,
such provision shall mean that on a Pro Forma Basis (a) the Consolidated
Leverage Ratio shall be no greater than 3.00:1.00 and (b) the Consolidated
Interest Coverage Ratio shall be at least 3.00:1.00.

-30-

 

 

--------------------------------------------------------------------------------

 

SECTION 1.08.Rounding.  Any financial ratios required to be maintained by
Holdings and its Subsidiaries pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.09.Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

SECTION 1.10.Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

SECTION 1.11.Additional Alternative Currencies.

(a)        The Borrowers may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  Such request shall be subject to the approval of
the Administrative Agent and the applicable Issuing Bank (such approvals not to
be unreasonably withheld or delayed).

(b)        Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., ten (10) Business Days prior to the date of the desired L/C
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and the applicable Issuing Bank, in their sole
discretion).  The Administrative Agent shall promptly notify the applicable
Issuing Bank of any such request.  The applicable Issuing Bank shall notify the
Administrative Agent, not later than 11:00 a.m., five (5) Business Days after
receipt of such request, whether it consents to the issuance of Letters of
Credit in such requested currency (such consent not to be unreasonably withheld
or delayed).

(c)        Any failure by the applicable Issuing Bank to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by the applicable Issuing Bank to permit Letters of Credit to be
issued in such requested currency.  If the Administrative Agent and the
applicable Issuing Bank consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the applicable
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit
issuances.  If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.11, the Administrative
Agent shall promptly so notify the applicable Borrower.

SECTION 1.12.Concerning Liability of the Borrowers.  (a) The Obligations of each
of the Domestic Borrower, the Bermuda Borrower and the Luxembourg Borrower are
several and not joint and several, (b) the Domestic Borrower shall guarantee the
Obligations of the Bermuda Borrower and the Luxembourg Borrower pursuant to the
Guarantee Agreement, (c) the Bermuda Borrower shall guarantee the Obligations of
the Domestic Borrower and the Luxembourg Borrower pursuant to the Guarantee
Agreement and (d) the Luxembourg Borrower shall guarantee the Obligations of the
Domestic Borrower and Bermuda Borrower pursuant to the Guarantee Agreement, in
each case of clauses (b), (c) and (d), to be entered into on the Closing Date in
accordance with Article IV.

SECTION 1.13.Assignment of Loans.  For the avoidance of doubt, upon any
assignment by any Lender of any Loan held or made by it or any part thereof to
another Person in accordance with this Agreement, such Loan (or such part
thereof) so assigned to such Person shall constitute a Loan made by such Person
to the applicable Borrower(s).

-31-

 

 

--------------------------------------------------------------------------------

 

ARTICLE II

The Credits

SECTION 2.01.Commitments.

(a)        Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make (i) a Domestic Term Loan on the Closing Date to
the Domestic Borrower in Dollars in an amount equal to such Lender’s Applicable
Percentage of the amount specified by the Domestic Borrower in the Borrowing
Request delivered to the Administrative Agent pursuant to Section 2.03 (such
amount, the “Domestic Term Borrowing Amount”), (ii) a Bermuda Term Loan to the
Bermuda Borrower on the Closing Date in Dollars in an amount equal to such
Lender’s Applicable Percentage of the amount specified by the Bermuda Borrower
in the Borrowing Request delivered to the Administrative Agent pursuant to
Section 2.03 (such amount, the “Bermuda Term Borrowing Amount”) and (iii) a
Luxembourg Term Loan to the Luxembourg Borrower on the Closing Date in Dollars
in an amount equal to such Lender’s Applicable Percentage of the amount
specified by the Luxembourg Borrower in the Borrowing Request delivered to the
Administrative Agent pursuant to Section 2.03 (such amount, the “Luxembourg Term
Borrowing Amount” which, when combined with the Domestic Term Borrowing Amount
and the Bermuda Term Borrowing Amount, shall not exceed the Term Loan Commitment
of such Lender), in each case, by making immediately available funds to the
Administrative Agent’s account not later than the time specified by the
Administrative Agent, in an amount equal to (A) the Domestic Term Borrowing
Amount as it relates to the Domestic Term Loans, (B) the Bermuda Term Borrowing
Amount as it relates to the Bermuda Term Loans and (C) the Luxembourg Term
Borrowing Amount as it relates to the Luxembourg Term Loans.  Amounts repaid in
respect of Domestic Term Loans, Bermuda Term Loans and Luxembourg Term Loans may
not be reborrowed.

(b)        Subject to the terms and conditions set forth herein, each Revolving
Lender severally agrees to make (i) Domestic Revolving Loans from time to time
during the Availability Period to the Domestic Borrower in Dollars in an amount
equal to such Lender’s Applicable Percentage of the amount specified by the
Domestic Borrower in the Borrowing Request delivered to the Administrative Agent
pursuant to Section 2.03 (each such amount, a “Domestic Revolving Borrowing
Amount”), (ii) Bermuda Revolving Loans from time to time during the Availability
Period to the Bermuda Borrower in Dollars in an amount equal to such Lender’s
Applicable Percentage of the amount specified by the Bermuda Borrower in the
Borrowing Request delivered to the Administrative Agent pursuant to Section 2.03
(each such amount, a “Bermuda Revolving Borrowing Amount”) and (iii) Luxembourg
Revolving Loans from time to time during the Availability Period to the
Luxembourg Borrower in Dollars in an amount equal to such Lender’s Applicable
Percentage of the amount specified by the Luxembourg Borrower in the Borrowing
Request delivered to the Administrative Agent pursuant to Section 2.03 (each
such amount, a “Luxembourg Revolving Borrowing Amount” which, when combined with
any Domestic Revolving Borrowing Amount and any Bermuda Revolving Borrowing
Amount at any time outstanding, shall be an aggregate principal amount that will
not result in (1) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitments or (2) the total Revolving Credit Exposures
exceeding the total Revolving Commitments).  Within the foregoing limits and
subject to the terms and conditions set forth herein, the (x) Domestic Borrower
may borrow, prepay and reborrow Domestic Revolving Loans, (y) the Bermuda
Borrower may borrow, prepay and reborrow Bermuda Revolving Loans and (z) the
Luxembourg Borrower may borrow, prepay and reborrow Luxembourg Revolving Loans.

SECTION 2.02.Loans and Borrowings.

(a)        Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  Any Swingline Loan
shall be made in accordance with the procedures set forth in Section 2.04.

(b)        Subject to Section 2.12, each Borrowing shall be comprised entirely
of Base Rate Loans or Eurodollar Loans as the applicable Borrower may request in
accordance herewith.  Each Swingline Loan shall be a Base Rate Loan.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.

-32-

 

 

--------------------------------------------------------------------------------

 

(c)        Each Borrowing of, conversion to or continuation of Eurodollar Loans
shall be in an aggregate amount that is an integral multiple of $500,000 (or, if
not an integral multiple, the entire available amount) and not less than
$1,000,000.  Each Borrowing of, conversion to or continuation of Base Rate Loans
(other than Swingline Loans which shall be subject to Section 2.04) shall be in
an aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided that Eurodollar Revolving Loans and Base Rate Revolving
Loans may be in an aggregate amount that is equal to the entire unused balance
of the total Revolving Commitments or that is required to finance the
reimbursement of a Swingline Loan pursuant to Section 2.04(c) or an L/C
Disbursement as contemplated by Section 2.05(c).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of twelve (12) Eurodollar Borrowings
outstanding.

(d)        Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested (i) with respect to a Revolving
Borrowing would end after the Revolving Credit Maturity Date or (ii) with
respect to a Term Loan Borrowing would end after the Term Loan Maturity Date.

SECTION 2.03.Requests for Borrowings.  To request a Borrowing, a conversion of
Loans from one Type to the other or a continuation of Eurodollar Loans, the
applicable Borrower shall notify the Administrative Agent of such request, which
may be given by telephone, not later than (a) 11:00 a.m. three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Loans or of any conversion of Eurodollar Loans to Base Rate Loans,
and (b) 11:00 a.m. one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the applicable Borrower
wishes to request Eurodollar Loans having an Interest Period other than one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m., four (4) Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurodollar Loans, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 10:00 a.m., one (1) Business Day before the requested
date of such Borrowing, conversion or continuation of Eurodollar Loans, the
Administrative Agent shall notify the applicable Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the applicable Lenders.  Each Borrowing Request shall be irrevocable and,
in the case of a telephonic Borrowing Request, shall be confirmed promptly by
hand delivery or telecopy or transmission by electronic communication in
accordance with Section 9.01(b) to the Administrative Agent of a written
Borrowing Request in a form attached hereto as Exhibit D and signed by the
applicable Borrower.  Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i)        the Class of Loans to which such Borrowing Request relates;

(ii)        the aggregate amount of the requested Borrowing, conversion or
continuation;

(iii)        the date of such Borrowing, conversion or continuation, which shall
be a Business Day;

(iv)        whether such Borrowing, conversion or continuation is to be a Base
Rate Borrowing or a Eurodollar Borrowing;

(v)        in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi)        the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.06; and

(vii)        whether the applicable Borrower is requesting a new Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Loans.

-33-

 

 

--------------------------------------------------------------------------------

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing.  In the case of a failure to timely
request a conversion or continuation of Eurodollar Loans, such Loans shall be
converted to Base Rate Loans on the last day of the applicable Interest
Period.  If no Interest Period is specified with respect to any requested
Eurodollar Borrowing or conversion or continuation of Eurodollar Loans, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Loans.  Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each relevant Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.  Except as
otherwise provided herein, a Eurodollar Loan may be continued or converted only
on the last day of an Interest Period for such Eurodollar Loan.  During the
existence of an Event of Default, no Loans may be requested as, converted to or
continued as Eurodollar Loans without the consent of the Required Class Lenders
of the applicable Class.

SECTION 2.04.Swingline Loans.

(a)        Subject to the terms and conditions set forth herein, the Swingline
Lender agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, to make Swingline Loans to the Borrowers from time to time
during the Availability Period; provided that no such Swingline Loan shall be
permitted if, after giving effect thereto, (i) the aggregate principal amount of
outstanding Swingline Loans would exceed the Swingline Loan Sublimit or (ii) the
aggregate Revolving Credit Exposures would exceed the total Revolving
Commitments; provided, further, that the Swingline Lender shall not be required
to make any Swingline Loan to refinance an outstanding Swingline Loan.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Swingline Loans.  Immediately upon
the making of a Swingline Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swingline
Lender a risk participation in such Swingline Loan in an amount equal to the
product of such Revolving Lender’s Applicable Percentage times the amount of
such Swingline Loan.

(b)        To request a Swingline Loan the applicable Borrower shall notify the
Administrative Agent and Swingline Lender of such request, which may be given by
telephone and shall be irrevocable.  Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Swingline Loan Notice, appropriately completed and signed by a Responsible
Officer of the applicable Borrower.  Promptly after receipt by the Swingline
Lender of any telephonic Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Swingline Loan Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in Section 2.04(a) or
(B) that one or more of the applicable conditions specified in Section 4.02 is
not then satisfied, then, the Swingline Lender shall make such Swingline Loan
available to the applicable Borrower by means of a credit to the general deposit
account of the applicable Borrower with the Swingline Lender (or, in the case of
a Swingline Loan made to finance the reimbursement of an L/C Disbursement as
provided in Section 2.05(c), by remittance to the relevant Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c)        (i)  The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Borrower (which hereby
irrevocably authorizes the Swingline Lender to so request on its behalf), that
each Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of the Swingline Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Borrowing Request for purposes hereof) and in accordance with
the requirements of Sections 2.02 and 2.03, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Commitments of the applicable
Class and the conditions set forth in Section 4.02.  The Swingline Lender shall
furnish the applicable Borrower with a copy of the applicable Borrowing Request
promptly after delivering such notice to the Administrative Agent.  Each
Revolving

-34-

 

 

--------------------------------------------------------------------------------

 

Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Borrowing Request available to the Administrative Agent in
Same Day Funds for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Borrowing
Request, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the applicable
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii)        If for any reason any Swingline Loan cannot be refinanced by such
Base Rate Loan in accordance with clause (i), the request for Base Rate Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Revolving Lenders fund its risk
participation in the relevant Swingline Loan and such Revolving Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.  If
any Revolving Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swingline Lender in connection with the
foregoing.  If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s Base
Rate Loan included in the relevant Borrowing or funded participation in the
relevant Swingline Loan, as the case may be.  A certificate of the Swingline
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (ii) shall be conclusive absent
manifest error.

(iii)        Each Revolving Lender’s obligation to make Base Rate Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Base Rate Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swingline Loans, together with interest as provided
herein.

(d)        (i)  At any time after any Revolving Lender has purchased and funded
a risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Lender its Applicable Percentage thereof in the same funds as
those received by the Swingline Lender.

(ii)        If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 9.08
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)        The Swingline Lender shall be responsible for invoicing the
applicable Borrower for interest on the Swingline Loans.  Until each Revolving
Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Lender’s Applicable Percentage of any
Swingline Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swingline Lender.

(f)        The applicable Borrower(s) shall make all payments of principal and
interest in respect of the Swingline Loans directly to the Swingline Lender.

-35-

 

 

--------------------------------------------------------------------------------

 

(g)        If the maturity date shall have occurred in respect of any tranche of
Revolving Commitments at a time when a tranche or tranches of Extended Revolving
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swingline Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.05(j)), there shall exist sufficient unutilized Extended Revolving Commitments
so that the respective outstanding Swingline Loans could be incurred pursuant
the Extended Revolving Commitments which will remain in effect after the
occurrence of such maturity date, then there shall be an automatic adjustment on
such date of the participations in such Swingline Loans and same shall be deemed
to have been incurred solely pursuant to the relevant Extended Revolving
Commitments, and such Swingline Loans shall not be so required to be repaid in
full on such earliest maturity date.

SECTION 2.05.Letters of Credit.

(a)        The Letter of Credit Commitment.

(i)        Subject to the terms and conditions set forth herein, (A) each
Issuing Bank agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.05, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of Holdings, any Borrower or any Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of Holdings, any Borrower or the Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the aggregate Dollar
Equivalent of the L/C Exposure shall not exceed the L/C Exposure Sublimit and
(y) the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments.  Each request by a Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by such Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  

(ii)        No Issuing Bank shall issue or amend any Letter of Credit, if: (A)
subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders and the applicable Issuing Bank
have approved such expiry date; provided that Letters of Credit (at any one time
outstanding) in an aggregate amount of up to $15,000,000 (determined in
accordance with Section 1.10) may have an expiry date of up to 36 months from
the date of issuance thereof; or (B) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders and the applicable Issuing Bank have approved such expiry
date.

(iii)        No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or direct that such Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it;

(B)        the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;

-36-

 

 

--------------------------------------------------------------------------------

 

(C)        except as otherwise agreed by the Administrative Agent, the
applicable Issuing Bank and Holdings, such Letter of Credit is to be denominated
in a currency other than Dollars or an Alternative Currency;

(D)        except as otherwise agreed by the Administrative Agent and the
applicable Issuing Bank, the Letter of Credit is in an initial stated amount of
less than $100,000;

(E)        such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

(F)        a default of any Revolving Lender’s (of the applicable Class)
obligations to fund under Section 2.05(c) exists or any Revolving Lender (of the
applicable Class) is at such time a Defaulting Lender hereunder, unless such
Issuing Bank has entered into satisfactory arrangements (in such Issuing Bank’s
sole and absolute discretion), including the delivery of Cash Collateral, with
the applicable Borrower(s) or such Revolving Lender to eliminate such Issuing
Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.21(a)(iii)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Exposure as to which such Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(iv)        No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v)        Each Issuing Bank shall act on behalf of the applicable Revolving
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Bank shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article VIII with respect
to any acts taken or omissions suffered by such Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article VIII included such Issuing Bank with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such Issuing Bank.

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the applicable Issuing
Bank (with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
applicable Borrower.  Such Letter of Credit Application must be received by the
applicable Issuing Bank and the Administrative Agent not later than 12 p.m. at
least three (3) Business Days (or such later date and time as the applicable
Issuing Bank may agree in a particular instance in its sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
applicable Issuing Bank may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable Issuing Bank:
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the applicable Issuing Bank may
reasonably require.  Additionally, the applicable Borrower shall furnish to the
applicable Issuing Bank and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable Issuing Bank or the
Administrative Agent may reasonably require.

-37-

 

 

--------------------------------------------------------------------------------

 

(ii)        Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, such Issuing
Bank will provide the Administrative Agent with a copy thereof.  Unless an
Issuing Bank has received written notice from any Revolving Lender, the
Administrative Agent or any Loan Party at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.02 shall not then be
satisfied, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower (or Holdings or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
Issuing Bank’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit by an Issuing Bank, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii)        If a Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable Issuing Bank, the
applicable Borrower shall not be required to make a specific request to an
Issuing Bank for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that no Issuing Bank shall permit any such
extension if (A) such Issuing Bank has determined that it would not be permitted
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.05(a) or otherwise) or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent or any Revolving Lender or any Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing such Issuing Bank not to permit such extension.

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Bank will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

(c)        Drawings and Reimbursements; Funding of Participations.

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall examine drawing document(s) within the period stipulated by terms and
conditions of Letter of Credit. After such examination of drawing document(s),
Issuing Bank shall notify the applicable Borrower and the Administrative Agent
thereof.  In the case of a Letter of Credit denominated in an Alternative
Currency, the applicable Borrower shall reimburse the applicable Issuing Bank in
Dollars in the amount of the Dollar Equivalent thereof, unless the applicable
Issuing Bank (at its option) shall have specified in such notice that it will
require reimbursement in such Alternative Currency.  Not later than 12 p.m. on
the second Business Day following the receipt by the applicable Borrower of the
notice of any payment by an Issuing Bank under a Letter of Credit to be
reimbursed in Dollars, or not later than the Applicable Time on the second
Business Day following receipt by the applicable Borrower of any notice of
payment by the applicable Issuing Bank under a Letter of Credit to be reimbursed
in an Alternative Currency (each such date, an “Honor Date”), the applicable
Borrower shall reimburse such Issuing Bank through the Administrative Agent in
an amount equal to the amount of such drawing.  If the applicable Borrower fails
to so reimburse such Issuing Bank by such time, the Administrative Agent shall
promptly notify each applicable Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof.  In such event, the applicable
Borrower shall be deemed to have requested a Revolving

-38-

 

 

--------------------------------------------------------------------------------

 

Borrowing of Base Rate Loans of the applicable Class to be disbursed on the
Business Day following the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Borrowing Request) and until such
Unreimbursed Amount is repaid or refinanced it shall accrue interest at the rate
applicable to Base Rate Loans.  Any notice given by the applicable Issuing Bank
or the Administrative Agent pursuant to this Section 2.05(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)        Each Revolving Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable
Issuing Bank, in Dollars, at the Administrative Agent’s Office for payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), such Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the applicable Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable Issuing Bank.

(iii)        With respect to any Unreimbursed Amount in respect of a Letter of
Credit that is not fully refinanced by a Revolving Borrowing of Base Rate Loans
of the applicable Class because the conditions set forth in Section 4.02 cannot
be satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred from the applicable Issuing Bank an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of such Issuing Bank pursuant to
Section 2.05(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.05.  

(iv)        Until each Revolving Lender funds its Domestic Revolving Loan,
Bermuda Revolving Loan and/or Luxembourg Revolving Loan or L/C Advance pursuant
to this Section 2.05(c) to reimburse an Issuing Bank for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of such Issuing Bank.

(v)        Each Revolving Lender’s obligation to make Domestic Revolving Loans,
Bermuda Revolving Loans and/or Luxembourg Revolving Loans or L/C Advances to
reimburse each Issuing Bank for amounts drawn under Letters of Credit issued by
it, as contemplated by this Section 2.05(c), shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against such Issuing Bank, Holdings, the Borrowers, any Subsidiary or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Domestic Revolving Loans, Bermuda Revolving Loans and/or Luxembourg
Revolving Loans pursuant to this Section 2.05(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the applicable Borrower of a
Borrowing Request).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrowers to reimburse the relevant Issuing Bank
for the amount of any payment made by such Issuing Bank under any Letter of
Credit, together with interest as provided herein.

(vi)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of an Issuing Bank any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(ii), such Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such Issuing Bank in
connection with the foregoing.  If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan included in the relevant Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of an Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

-39-

 

 

--------------------------------------------------------------------------------

 

(d)        Repayment of Participations.

(i)        If, at any time after an Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), the Administrative Agent receives for the account of such
Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from a Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Applicable
Percentage thereof in Dollars.

(ii)        If any payment received by the Administrative Agent for the account
of an Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned
under any of the circumstances described in Section 9.08 (including pursuant to
any settlement entered into by such Issuing Bank in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of such
Issuing Bank its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)        Obligations Absolute.  The obligation of the Borrowers to reimburse
each Issuing Bank for each drawing under each Letter of Credit issued by it and
to repay each L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that Holdings, the Borrowers or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable Issuing Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; (iv) any payment by such
Issuing Bank under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by such Issuing Bank under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; (v) any adverse change in the relevant exchange rates or
in the availability of the relevant Alternative Currency to Holdings, the
Borrowers or any Subsidiary or in the relevant currency markets generally; or
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Holdings, the Borrowers or
any Subsidiary; provided that the foregoing shall not excuse any Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are waived by the Borrowers
to the extent permitted by applicable Law) suffered by any Borrower that are
caused by such Issuing Bank’s gross negligence or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(f)        Role of Issuing Banks.  Each Revolving Lender and the Borrowers agree
that, in paying any drawing under any Letter of Credit, no Issuing Bank shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
Issuing Banks, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any Issuing Bank shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is

-40-

 

 

--------------------------------------------------------------------------------

 

not intended to, and shall not, preclude the Borrowers from pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement.  None of the Issuing Banks, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of any Issuing Bank shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.05(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrowers may have a claim against any Issuing Bank, and such Issuing Bank may
be liable to the Borrowers, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by a Borrower
which such Borrower proves were caused by such Issuing Bank’s willful misconduct
or gross negligence or such Issuing Bank’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, each
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g)        Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the applicable Issuing Bank and the applicable Borrower when a Letter of Credit
is issued, (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.

(h)        Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(i)        Letters of Credit Issued for Holdings or the
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of,
Holdings or a Subsidiary, the Borrowers shall be obligated to reimburse the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit.  The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Holdings or the Subsidiaries inures to the benefit of the
Borrowers, and that the Borrowers’ businesses derive substantial benefits from
the businesses of Holdings and such Subsidiaries.

(j)        Reallocation for Extended Revolving Commitments.  If the maturity
date in respect of any tranche of Revolving Commitments occurs prior to the
expiration of any Letter of Credit, then (i) if one or more tranche or tranches
of Extended Revolving Commitments is or are in effect with a longer maturity
date, such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make Domestic Revolving Loans, Bermuda Revolving
Loans and/or Luxembourg Revolving Loans and payments in respect thereof pursuant
to Sections 2.05(c) and (d)) under (and ratably participated in by Lenders
pursuant to) the Extended Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Extended Revolving Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
the immediately preceding clause (i), the Borrowers shall Cash Collateralize any
such Letter of Credit in accordance with Section 2.20. Except to the extent of
reallocations of participations pursuant to clause (i) of the preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Revolving Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Lenders in any Letter of Credit
issued before such maturity date. Commencing with the maturity date of any
tranche of Revolving Commitments, the L/C Exposure Sublimit shall be agreed with
the Lenders under the extended tranches.

-41-

 

 

--------------------------------------------------------------------------------

 

SECTION 2.06.Funding of Borrowings.

(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage or other percentage provided for
herein; provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account designated by the applicable Borrower in the applicable
Borrowing Request; provided that Base Rate Revolving Loans made to refinance
Swingline Loans as provided in Section 2.04(c) shall be remitted to the
Swingline Lender and Base Rate Revolving Loans made to finance the reimbursement
of an L/C Disbursement as provided in Section 2.05(c) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with clause (a) of this Section 2.06
and may, in reliance upon such assumption in its sole discretion, make available
to the applicable Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrowers, the interest rate applicable to Base Rate Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.  If the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such
period.  Any payment by a Borrower shall be without prejudice to claims against
the applicable Lender(s).

(c)        If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the applicable
Borrower by the Administrative Agent because the conditions to the applicable
Credit Event set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall promptly return such funds
(in like funds as received from such Lender) to such Lender, without interest.

(d)        Notwithstanding the foregoing, each Lender may, at its option, make
any Loan available to the Bermuda Borrower or the Luxembourg Borrower by causing
any foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Bermuda Borrower or the Luxembourg Borrower, as applicable, to repay such Loan
in accordance with the terms of this Agreement.

SECTION 2.07.Termination and Reduction of Commitments.

(a)        Unless previously terminated, (i) the Term Loan Commitments shall
terminate at 5:00 p.m., New York City time, on the Closing Date and (ii) all
Revolving Commitments shall terminate on the Revolving Credit Maturity Date.

(b)        The Borrowers may at any time terminate, or from time to time reduce,
the Commitments of any Class; provided that (i) each reduction of Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $1,000,000, (or, if less, the remaining amount of such Commitments) and
(ii) the Borrowers shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the total Revolving Credit Exposures would exceed the total
Revolving Commitments.

(c)        Holdings shall notify the Administrative Agent by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any election to terminate or reduce the Commitments
under clause (b) of this Section 2.07 not later than 12:00 p.m. three (3)
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents

-42-

 

 

--------------------------------------------------------------------------------

 

thereof.  Each notice delivered by Holdings pursuant to this Section 2.07 shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by Holdings may state that such notice is conditioned upon the
effectiveness of other credit facilities or instruments of Indebtedness or the
occurrence of any other specified event, in which case such notice may be
revoked by Holdings (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments of any Class shall be permanent.  Subject to
Section 2.19(d), each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

SECTION 2.08.Repayment of Loans; Evidence of Debt.

(a)        (i)        The Domestic Borrower hereby unconditionally promises to
pay (A) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Domestic Revolving Loan made to the Domestic
Borrower on the Revolving Credit Maturity Date in Dollars and (B) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
the Domestic Borrower on the earlier of the Revolving Credit Maturity Date and
the 10th Business Day after such Swingline Loan is made; provided that on each
date that  a Domestic Revolving Loan is made, the Domestic Borrower shall repay
all such Swingline Loans then outstanding.

(ii)        The Bermuda Borrower hereby unconditionally promises to pay (A) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Bermuda Revolving Loan made to the Bermuda Borrower on
the Revolving Credit Maturity Date in Dollars and (B) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan made to the Bermuda
Borrower on the earlier of the Revolving Credit Maturity Date and the 10th
Business Day after such Swingline Loan is made; provided that on each date that
a Bermuda Revolving Loan is made, the Bermuda Borrower shall repay all such
Swingline Loans then outstanding.

(iii)        The Luxembourg Borrower hereby unconditionally promises to pay (A)
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Luxembourg Revolving Loan made to the Luxembourg
Borrower on the Revolving Credit Maturity Date in Dollars and (B) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
the Luxembourg Borrower on the earlier of the Revolving Credit Maturity Date and
the 10th Business Day after such Swingline Loan is made; provided that on each
date that a Luxembourg Revolving Loan is made, the Luxembourg Borrower shall
repay all such Swingline Loans then outstanding.

(b)        (i)  The Domestic Borrower promises to repay Domestic Term Loans
(A) on each March 31, June 30, September 30 and December 31 (or, if any such day
is not a Business Day, the following Business Day), commencing September 30,
2018, in an aggregate amount equal to 1.25% of the aggregate principal amount of
all Domestic Term Loans borrowed on the Closing Date (as such principal amount
may be reduced by, and after giving effect to, any voluntary prepayments made in
accordance with Section 2.09 or as contemplated by Section 2.19) and (B) on the
Term Loan Maturity Date, in an amount equal to the aggregate principal amount of
all Domestic Term Loans outstanding on such date.  

(ii)        The Bermuda Borrower promises to repay Bermuda Term Loans (A) on
each March 31, June 30, September 30 and December 31 (or, if any such day is not
a Business Day, the following Business Day), commencing September 30, 2018, in
an aggregate amount equal to 1.25% of the aggregate principal amount of all
Bermuda Term Loans borrowed on the Closing Date (as such principal amount may be
reduced by, and after giving effect to, any voluntary prepayments made in
accordance with Section 2.09 or as contemplated by Section 2.19) and (B) on the
Term Loan Maturity Date, in an amount equal to the aggregate principal amount of
all Bermuda Term Loans outstanding on such date.  

(iii)        The Luxembourg Borrower promises to repay Luxembourg Term Loans
(A) on each March 31, June 30, September 30 and December 31 (or, if any such day
is not a Business Day, the following Business Day), commencing September 30,
2018, in an aggregate amount equal to 1.25% of the aggregate principal amount of
all Luxembourg Term Loans borrowed on the Closing Date (as such principal amount
may be reduced by, and after giving effect to, any voluntary prepayments made in
accordance with Section 2.09 or as contemplated by Section 2.19) and (B) on the
Term Loan Maturity Date, in an amount equal to the aggregate principal amount of
all Luxembourg Term Loans outstanding on such date.  

-43-

 

 

--------------------------------------------------------------------------------

 

(c)        In the event that any Incremental Term Loans are made, such
Incremental Term Loans shall mature and be repaid in amounts and on dates as
agreed between the applicable Borrower and the relevant Lenders of such
Incremental Term Loans in the applicable Additional Credit Extension Amendment,
subject to the requirements set forth in Section 2.18.  In the event that any
Extended Term Loans are established, such Extended Term Loans shall, subject to
the requirements of Section 2.19, mature and be repaid by the applicable
Borrower in the amounts and on the dates set forth in the applicable Additional
Credit Extension Amendment.  In the event any Increased Commitments are
established, such new Revolving Commitments or any Extended Revolving
Commitments shall, subject to the requirements of Section 2.18, be terminated
(and all new Revolving Loans of the same Class repaid) on the dates set forth in
the applicable Additional Credit Extension Amendment.

(d)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the applicable Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(e)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrowers to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(f)        The entries made in the accounts maintained pursuant to clause (d) or
(e) of this Section 2.08 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein absent manifest error; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of the
Borrowers to repay the Loans in accordance with the terms of this Agreement.

(g)        Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, the Borrowers shall prepare, and
the applicable Borrower shall execute and deliver to such Lender, a promissory
note payable to such Lender and its registered assigns and in a form set forth
under (i) Exhibit B-1 in the case of promissory notes evidencing Domestic Term
Loans, (ii) Exhibit B-2 in the case of promissory notes evidencing Bermuda Term
Loans, (iii) Exhibit B-3 in the case of promissory notes evidencing Luxembourg
Term Loans, (iv) Exhibit B-4 in the case of promissory notes evidencing Domestic
Revolving Loans, (v) Exhibit B-5 in the case of promissory notes evidencing
Bermuda Revolving Loans and (vi) Exhibit B-6 in the case of promissory notes
evidencing Luxembourg Revolving Loans.  Thereafter, the Loans evidenced by such
promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 9.04 of this Agreement) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

SECTION 2.09.Prepayment of Loans.

(a)        Optional Prepayments.  

(i)        The Borrowers shall have the right at any time and from time to time
to prepay any Borrowing of any Class in whole or in part, without premium or
penalty, subject to prior notice in accordance with clause (ii) of this Section
2.09(a); provided, however, that no prepayments of Extended Term Loans of any
series shall be permitted pursuant to this Section 2.09(a) so long as any Term
Loans of any Existing Term Loan Class from which such Extended Term Loans were
converted remain outstanding unless such prepayment is accompanied by a pro rata
(or greater proportionate) prepayment of Term Loans of such Existing Term Loan
Class.

(ii)        The applicable Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy or transmission by electronic communication in
accordance with Section 9.01(b)) of any prepayment hereunder (A) in the case of
prepayment of a Eurodollar Borrowing, not later than 2:00 p.m., New York City
time, three (3) Business Days before the date of prepayment, (B) in the case of
prepayment of a Base Rate Borrowing, not later than 2:00 p.m., New York City
time, one (1) Business Day before the date of

-44-

 

 

--------------------------------------------------------------------------------

 

prepayment or (C) in the case of prepayment of a Swingline Loan, not later than
2:00 p.m., New York City time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date, the Class or Classes
of Loans to be repaid and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of Term Loans of any Class pursuant to this Section 2.09(a) shall be
applied to repayments thereof required pursuant to Section 2.08(b) in the order
directed by the applicable Borrower.  Each prepayment of a Borrowing shall be
applied ratably to the Loans of each Class included in the notice of
prepayment.  Prepayments of Eurodollar Loans pursuant to this Section 2.09(a)
shall be accompanied by accrued interest to the extent required by Section 2.11
and shall be subject to Section 2.14.

(b)        Mandatory Prepayments.  

(i)        If the Administrative Agent notifies the Borrowers at any time that
the Revolving Credit Exposure at such time exceeds an amount equal to 100% of
the Revolving Commitments then in effect, then, within two (2) Business Days
after receipt of such notice, the applicable Borrower shall prepay Revolving
Loans and/or Cash Collateralize the L/C Exposure in an aggregate amount equal to
the amount sufficient to reduce such Revolving Credit Exposure as of such date
of payment to an amount not to exceed 100% of the Revolving Commitments then in
effect; provided, however, that, subject to the provisions of Section 2.20, the
Borrowers shall not be required to Cash Collateralize the L/C Exposures pursuant
to this Section 2.09(b) unless, after the prepayment in full of the Revolving
Loans, the Revolving Credit Exposure exceeds the Revolving Commitments then in
effect.  Notwithstanding anything else in this Agreement to the contrary, for
purposes of this Section 2.09(b)(i), the Cash Collateralization of L/C Exposure
shall be deemed to reduce the Revolving Credit Exposure by an amount equal to
the L/C Exposure Cash Collateralized by the Borrowers.

(ii)        Prepayments of the Revolving Credit Facility made pursuant to clause
(i) of this Section 2.09(b), first, shall be applied ratably to the Unreimbursed
Amounts and the Swingline Loans, second, shall be applied to outstanding Classes
of Revolving Loans as directed by the Borrowers, and, third, shall be used to
Cash Collateralize the remaining L/C Exposures.  Upon the drawing of any Letter
of Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall (subject to Section 2.05(c)(i)) be applied (without any further action by
or notice to or from the Borrowers or any other Loan Party) to reimburse the
Issuing Banks or the Revolving Lenders, as applicable.  

SECTION 2.10.Fees.

(a)        The Borrowers agree to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the actual daily amount by which the Revolving Commitment of
such Lender exceeds the amount of Revolving Loans and L/C Exposure of such
Lender (but, for the avoidance of doubt, excluding the Swingline Exposure of
such Lender) during the period from and including the Closing Date to but
excluding the date on which such Revolving Commitment terminates; provided that
any commitment fee accrued with respect to the Revolving Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrowers
prior to such time; provided, further that no commitment fee shall accrue on the
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.  Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the date on
which the Revolving Commitments terminate, commencing on September 30,
2018.  All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

-45-

 

 

--------------------------------------------------------------------------------

 

(b)        The applicable Borrower agrees to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurodollar Loans on the actual
daily Outstanding Amount of such Lender’s L/C Exposure (excluding any portion
thereof attributable to unreimbursed L/C Disbursements) during the period from
and including the Closing Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any L/C Exposure; provided, however, that any participation fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable Issuing Bank pursuant to Section 2.20
shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.21(a)(iii), with the balance of such fee, if any, payable to the
applicable Issuing Bank for its own account; and (ii) to each Issuing Bank a
fronting fee, which shall accrue at a rate of 0.15% per annum on the actual
daily Outstanding Amount of the L/C Exposure (excluding any portion thereof
attributable to unreimbursed L/C Disbursements) attributable to Letters of
Credit issued by such Issuing Bank during the period from and including the
Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any L/C Exposure,
as well as such Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings
thereunder.  Unless otherwise specified above, participation fees and fronting
fees shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand.  Any other
fees payable to an Issuing Bank pursuant to this clause shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)        The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times provided in the Fee
Letter.

(d)        All fees payable hereunder shall be paid on the dates due, in Dollars
and immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

SECTION 2.11.Interest.

(a)        The Loans comprising each Base Rate Borrowing (including each
Swingline Loan) shall bear interest at the Base Rate in effect from time to time
plus the Applicable Rate.

(b)        The Loans comprising each Eurodollar Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal or interest of any Loan,
2% plus the rate otherwise applicable to such Loan as provided in the preceding
clauses of this Section 2.11 or (ii) in the case of any other amount, 2% plus
the rate applicable to Base Rate Loans as provided in clause (a) of this Section
2.11 (the “Default Rate”).

(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to clause (c) of this Section 2.11 shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Eurodollar Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

-46-

 

 

--------------------------------------------------------------------------------

 

(e)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year).  The
applicable Base Rate or LIBO Rate shall be determined by the Administrative
Agent in accordance with the provisions of this Agreement, and such
determination shall be conclusive absent manifest error.

SECTION 2.12.Alternate Rate of Interest.

(a)        If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) (A) that Dollar deposits are not being offered
to banks in the London interbank market for the applicable amount and Interest
Period of such Eurodollar Loan or (B) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

(ii)        the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or facsimile or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist (but subject to
paragraph (b) of this Section 2.12), (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as a Base
Rate Borrowing.

(b)        Notwithstanding anything to the contrary in Section 2.12(a), if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances described in clause (i) of Section
2.12(a) have arisen and that such circumstances are unlikely to be temporary or
(ii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with
Holdings and the Borrowers and as determined by the Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (A) an event described in clause (i) of Section
2.12(a) or clause (i) or (ii) of this Section 2.12(b) occurs with respect to the
Replacement Rate or (B) the Administrative Agent (or the Required Lenders
through the Administrative Agent) notifies Holdings and the Borrowers that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent, Holdings and the Borrowers, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.12(b). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 9.02), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects).  To
the extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

-47-

 

 

--------------------------------------------------------------------------------

 

SECTION 2.13.Increased Costs.

(a)        If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (including a Swingline Lender) or any Issuing Bank;

(ii)        subject a Lender (including a Swingline Lender) or Issuing Bank to
any additional Tax (other than any Other Taxes or Indemnified Taxes indemnified
under Section 2.15, and any Excluded Taxes) on its loans, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)        impose on any Lender (including a Swingline Lender) or any Issuing
Bank or the London interbank market any other condition, cost or expense
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
or of maintaining its obligation to make any such Loan or to increase the cost
to such Lender or such Issuing Bank of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder, whether of principal,
interest or otherwise, in each case by an amount deemed by such Lender or such
Issuing Bank to be material in the context of its making of, and participation
in, extensions of credit under this Agreement, then, upon the request of such
Lender or such Issuing Bank, the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b)        If any Lender or any Issuing Bank determines in good faith that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity requirements), then from
time to time, upon the request of such Lender or such Issuing Bank, the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c)        If any Lender determines that any Change in Law has made it unlawful
for any Lender to perform any of its obligations hereunder or make, maintain or
fund or charge interest with respect to any Eurodollar Borrowing or to determine
or charge interest rates based upon the LIBO Rate, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Eurodollar Borrowing or continue Eurodollar Loans or to
convert Base Rate Loans to Eurodollar Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (A) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid  such
illegality, be determined by the Administrative Agent without reference to the
LIBO Rate component of the Base Rate), either on the last day of the Interest
Period therefor, if such Lender

-48-

 

 

--------------------------------------------------------------------------------

 

may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (B) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the LIBO Rate.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

(d)        A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 2.13 shall be delivered to the Borrowers and
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days (or such later date as may be agreed by the
applicable Lender) after receipt thereof.

(e)        Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.13 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section 2.13 for any increased costs or reductions
incurred more than 135 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided, further, that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 135-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.14.Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.09), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrowers pursuant to Section 2.17, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense (excluding
loss of anticipated profit and any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Loan or from fees
payable to terminate the deposits from which such funds were obtained)
attributable to such event.  Such loss, cost or expense to any Lender may be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan (and excluding any Applicable Rate), for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market.  A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section
2.14 shall be delivered to the Borrowers and shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender the amount shown as due on any such
certificate within thirty (30) days (or such later date as may be agreed by the
applicable Lender) after receipt thereof.

-49-

 

 

--------------------------------------------------------------------------------

 

SECTION 2.15.Taxes.

(a)        Any and all sums payable by or on account of any Loan Party under any
Loan Document to the Administrative Agent or any Lender shall be made free and
clear of and without deduction for any Taxes, unless required by applicable Law.

(b)        If any applicable withholding agent shall be required by Law to
deduct any Taxes from or in respect of any sum payable under any Loan Document,
then (i) the applicable withholding agent shall make such deductions and pay to
the relevant Governmental Authority any such Tax before the date on which
penalties attach thereto in accordance with applicable Law, (ii) if the Tax in
question is an Indemnified Tax or an Other Tax, the sum payable by the
applicable Loan Party to such Lender or Administrative Agent (as applicable)
shall be increased as necessary so that after all required deductions have been
made (including deductions applicable to additional sums payable under this
Section 2.15) the Lender (or, in the case of any amount received by the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions been made,
(iii) within thirty (30) days after paying any sum from which it is required by
Law to make any deduction, and within thirty (30) days after the due date of
payment of any Tax which it is required by clause (i) above to pay, the Loan
Party making such payments shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(c)        In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(d)        Each Lender shall, at such times as are reasonably requested by
Holdings or the Administrative Agent, provide Holdings and the Administrative
Agent with any documentation prescribed by Law or reasonably requested by
Holdings or the Administrative Agent certifying as to any entitlement of such
Lender to an exemption from, or reduction in, any applicable withholding Tax
with respect to any payments to be made to such Lender under any Loan
Document.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 2.15(d)) obsolete, expired or
inaccurate in any material respect, deliver promptly to Holdings and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by Holdings or the Administrative Agent)
or promptly notify Holdings and the Administrative Agent in writing of its
inability to do so.

Without limiting the foregoing:

(i)        Each U.S. Lender shall deliver to Holdings and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
(2) properly completed and duly signed original copies of IRS Form W‑9
certifying that such Lender is exempt from U.S. Federal backup withholding.

(ii)        Each Foreign Lender in respect of a Domestic Term Loan or a Domestic
Revolving Loan shall deliver to Holdings and the Administrative Agent on or
before the date on which it becomes a party to this Agreement whichever of the
following is applicable:

(A)        two (2) properly completed and duly signed original copies of IRS
Form W‑8BEN or Form W-8BEN-E, as applicable (or any successor forms) claiming
eligibility for the applicable benefits of an income tax treaty to which the
United States is a party, and such other documentation as required under the
Code;

(B)        two (2) properly completed and duly signed original copies of IRS
Form W‑8ECI (or any successor forms);

(C)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) two (2) properly completed and duly signed certificates substantially
in the form of Exhibit G-1, G-2, G-3 or G-4, as applicable (any such
certificate, a “U.S. Tax Certificate”) and (y) two (2) properly completed and
duly signed original copies of IRS Form W‑8BEN  or Form W-8BEN-E, as applicable
(or any successor forms);

-50-

 

 

--------------------------------------------------------------------------------

 

(D)        to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
IRS Form W‑8IMY (or any successor forms) of the Foreign Lender, accompanied by a
Form W‑8ECI, W‑8BEN, W-8BEN-E, U.S. Tax Certificate, Form W‑9, Form W‑8IMY or
any other required information (or any successor forms) from each beneficial
owner that would be required under this Section 2.15(d) if such beneficial owner
were a Lender, as applicable (provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
are claiming the portfolio interest exemption, the U.S. Tax Certificate may be
provided by such Foreign Lender on behalf of such beneficial owners); or

(E)        two (2) properly completed and duly signed original copies of any
other form prescribed by applicable U.S. Federal income Tax Laws (including the
Treasury Regulations) as a basis for claiming a complete exemption from, or a
reduction in, United States Federal withholding Tax on any payments to such
Lender under the Loan Documents.

(iii)        If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Holdings and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Holdings or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Holdings or the Administrative
Agent as may be necessary for Holdings and the Administrative Agent to comply
with their FATCA obligations, to determine whether such Lender has or has not
complied with such Lender’s FATCA obligations and, if necessary, to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (iii), “FATCA” shall include any amendments made to FATCA after the
Closing Date.

(iv)        Each Foreign Lender that is not a Lender in respect of any Domestic
Term Loan or any Domestic Revolving Loan shall deliver to Holdings and the
Administrative Agent on or before the date on which it becomes a Lender under
this Agreement two (2) properly completed and duly signed original copies of the
applicable IRS Form W-8 certifying as to such Foreign Lender’s non-U.S. status.

Notwithstanding any other provision of this Section 2.15(d), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.15(d).

(e)        The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender (each, a “Tax Indemnitee”), within ten (10)
days after written demand therefor, for the full amount of any Indemnified Taxes
paid or payable by the Tax Indemnitee on or with respect to any payment by or on
account of any obligation of any Loan Party under any Loan Document, and any
Other Taxes paid or payable by the Tax Indemnitee (including any Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.15), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability prepared
in good faith and delivered by the Tax Indemnitee, or by the Administrative
Agent on its own behalf or on behalf of another Tax Indemnitee, shall be
conclusive absent manifest error.

(f)        If and to the extent a Tax Indemnitee determines, in its sole good
faith discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Loan Party or with respect
to which a Loan Party has paid additional amounts pursuant to this Section 2.15,
then such Tax Indemnitee shall promptly pay over such refund to the relevant
Loan Party (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 2.15 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Tax Indemnitee and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
the Tax Indemnitee,

-51-

 

 

--------------------------------------------------------------------------------

 

agrees to repay the amount paid over to such Loan Party plus any penalties,
interest or other charges imposed by the relevant Governmental Authority to the
Tax Indemnitee in the event the Tax Indemnitee is required to repay such refund
to such Governmental Authority.  This Section 2.15(f) shall not be construed to
require a Tax Indemnitee to make available its tax returns (or any other
information relating to its Taxes which it deems confidential) to any Loan Party
or any other Person.

(g)        (i)  All amounts set out or expressed in a Loan Document to be
payable by any party to any Lender or Agent which (in whole or in part)
constitute the consideration for a supply or supplies for VAT purposes shall be
deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to clause (ii) below, if VAT is or becomes
chargeable on any supply made by any Lender or Agent to any party under a Loan
Document, that party shall pay to the Lender or Agent (in addition to and at the
same time as paying any other consideration for such supply) an amount equal to
the amount of such VAT (and such Lender or Agent shall promptly provide an
appropriate VAT invoice to such party).

(ii)        If VAT is or becomes chargeable on any supply made by any Lender or
Agent (the “Supplier”) to any other Lender or Agent (the “Recipient”) under a
Loan Document, and any party other than the Recipient (the “Subject Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration):

(A)        where the Supplier is the person required to account to the relevant
tax authority for the VAT, the Subject Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT.  The Recipient (where this Section 2.15(g)(ii)(A) applies)
will promptly pay to the Subject Party an amount equal to any credit or
repayment obtained by the Recipient from the relevant tax authority which the
Recipient reasonably determines is in respect of such VAT; and

(B)        where the Recipient is the person required to account to the relevant
tax authority for the VAT, the Subject Party shall promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the amount of such
VAT but only to the extent that the Recipient determines that it is not entitled
to credit or repayment from the relevant tax authority in respect of that VAT.

(iii)        Where a Loan Document requires any party to reimburse or indemnify
a Lender or Agent for any cost or expense, that party shall reimburse or
indemnify (as the case may be) such Lender or Agent for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv)        Any reference in this Section 2.15(g) to any party shall, at any
time when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
person who is treated as making the supply or (as appropriate) receiving the
supply under the grouping rules (as provided for in Article 11 of the Council
Directive 2006/112/EC (or as implemented by a member state of the European
Union) or any other similar provision in any jurisdiction which is not a member
state of the European Union) so that a reference to a party shall be construed
as a reference to that party or the relevant group or unity (or fiscal unity) of
which that party is a member for VAT purposes at the relevant time or the
relevant representative member (or head) of that group or unity (or fiscal
unity) at the relevant time (as the case may be).

(h)        For purposes of this Section 2.15, the term “Lender” shall include
any Swingline Lender and any Issuing Bank.

SECTION 2.16.Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)        Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of L/C
Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) without condition or deduction for any counterclaim, defense,
recoupment or setoff prior to 2:00 p.m., on the date when due, in immediately
available funds.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent’s Office,

-52-

 

 

--------------------------------------------------------------------------------

 

except payments to be made directly to an Issuing Bank or the Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.13,
2.14, 2.15 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.

(b)        If at any time prior to an exercise of remedies pursuant to
Article VII (or prior to the date of termination of the Commitments in full and
acceleration of the Loans pursuant to Article VII), insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed L/C Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed L/C Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed L/C Disbursements then due to
such parties.

(c)        (i)  After the exercise of remedies provided for in Article VII (or
after the automatic termination of the Commitments and acceleration of the Loans
pursuant to Article VII), any amounts received on account of the Obligations
shall be applied by the Administrative Agent as follows:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees payable
pursuant to Sections 2.10(a) and (b)) payable to the Lenders and the Issuing
Banks (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Banks arising under the Loan Documents), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees pursuant to Sections 2.10(a) and (b) and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the (A) Obligations constituting unpaid
principal of the Loans, (B) L/C Borrowings and (C) Obligations then owing under
Hedge Agreements and Cash Management Agreements, and to the Administrative Agent
for the account of the Issuing Banks, to Cash Collateralize in an amount equal
to 103% of that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the applicable Borrower pursuant to Section 2.20, ratably
among the Finance Parties in proportion to the respective amounts described in
this clause Fourth held by them and the aggregate amount of Letter of Credit
Obligations that have not been Cash Collateralized; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

(ii)        Subject to Section 2.20, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

(iii)        Notwithstanding the foregoing, Cash Management Obligations and
Obligations arising under Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not, prior to the
time of the making of any such distribution, received written notice thereof,
together with such supporting

-53-

 

 

--------------------------------------------------------------------------------

 

documentation as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.  Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article VIII hereof for itself and its Affiliates as if
a “Lender” party hereto.

(d)        If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in L/C Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in L/C Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in L/C
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in L/C Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements and Swingline Loans to any
assignee or participant in accordance with Section 9.04.  The Borrowers consent
to the foregoing and agree, to the extent each of them may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

(e)        Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant Issuing Bank hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that the applicable Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due.  In such event, if the
applicable Borrowers have not in fact made such payment, then each of the
Lenders or the relevant Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank, in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.  A notice of the
Administrative Agent to any Lender or the Borrowers with respect to any amount
owing under this subsection (e) shall be conclusive, absent manifest error.

(f)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04, 2.05, 2.06, 2.16 or 9.03, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such sections
until all such unsatisfied obligations are fully paid.  The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payments.

SECTION 2.17.Mitigation Obligations; Replacement of Lenders.  

(a)        If any Lender requests compensation under Section 2.13, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as the
case may be, in the future and (ii) would not subject

-54-

 

 

--------------------------------------------------------------------------------

 

such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.  Any Lender claiming reimbursement of
such costs and expenses shall deliver to Holdings a certificate setting forth
such costs and expenses in reasonable detail which shall be conclusive absent
manifest error.

(b)        If (i) any Lender requests compensation under Section 2.13, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
(iii) any Lender is a Defaulting Lender, (iv) any Lender is a Non-Consenting
Lender or (v) any other circumstance exists hereunder that gives the Borrowers
the right to replace a Lender as a party hereto, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, but excluding the
consents required by, Section 9.04), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i)        the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 9.04 (unless otherwise agreed by the
Administrative Agent);

(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.14) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)        such Lender being replaced pursuant to this Section 2.17 shall (A)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans and (B) deliver any Notes (to the extent any
such Notes had been requested by such Lender) evidencing such Loans to Holdings
or the Administrative Agent (or a lost or destroyed note indemnity in lieu
thereof); provided that the failure of any such Lender to execute an Assignment
and Assumption or deliver such Notes shall not render such sale invalid or
unenforceable and such assignment shall be deemed effective notwithstanding such
failure;

(v)        the Eligible Assignee shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender; and

(vi)        such assignment does not conflict with applicable Laws.

In the event that (1) Holdings or the Administrative Agent has requested that
the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (2) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (3) the Required Lenders, Required Revolving
Lenders or Required Class Lenders, as applicable, have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender.”

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

-55-

 

 

--------------------------------------------------------------------------------

 

SECTION 2.18.Expansion Option.

(a)        The Borrowers may from time to time after the Closing Date elect to
increase any Class of Revolving Commitments or any Extended Revolving
Commitments (the “Increased Commitments”) in an aggregate principal amount of
not less than $10,000,000 and/or the Borrowers may from time to time after the
Closing Date elect to add one or more tranches of term loans (each, an
“Incremental Term Loan” and, together with any Increased Commitments, an
“Incremental Facility”) in an aggregate principal amount of not less than
$25,000,000 so long as Holdings shall be in compliance, on a Pro Forma Basis,
with the covenants set forth in Section 6.05 (provided that the calculation of
the Consolidated Leverage Ratio shall be deemed to (A) include the full amount
of any Increased Commitments, assuming the full amount of such Increased
Commitments has been drawn, and (B) exclude the cash proceeds of the borrowings
under any such Increased Commitments or Incremental Term Loans but not the use
of such proceeds) as of the last day of the most recently ended Test Period for
which financial statements of Holdings have been delivered pursuant to Sections
5.01(a) and (b), after giving effect to the establishment or incurrence of such
Increased Commitments and/or Incremental Term Loans, as the case may be, and any
Specified Transaction consummated in connection therewith.  The applicable
Borrowers may arrange for any such increase or tranche to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Revolving Commitment
or Extended Revolving Commitments, or to participate in such Incremental Term
Loan, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to increase their existing Revolving
Commitments or Extended Revolving Commitments, or to participate in such
Incremental Term Loan; provided that each Augmenting Lender (and, in the case of
an Increased Commitment, each Increasing Lender) shall be subject to the
approval of the applicable Borrowers and the Administrative Agent and, in the
case of an Increased Commitment, each Issuing Bank and Swingline Lender (such
consents not to be unreasonably withheld or delayed).  Without the consent of
any Lenders other than the relevant Increasing Lenders or Augmenting Lenders,
this Agreement and the other Loan Documents may be amended pursuant to an
Additional Credit Extension Amendment as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrowers, to effect the
provisions of this Section 2.18.  Increases of Revolving Commitments and
Extended Revolving Commitments and new Incremental Term Loans created pursuant
to this Section 2.18 shall become effective on the date agreed by the applicable
Borrowers, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.  Notwithstanding the foregoing, no increase in the Revolving
Commitments or Extended Revolving Commitments or Incremental Term Loans shall be
permitted under this Section 2.18 unless no Default shall have occurred and be
continuing or would result therefrom.  On the effective date of any increase in
the Revolving Commitments or Extended Revolving Commitments or any Incremental
Term Loans being made, (i) except in the case of any Incremental Term Loans,
each relevant Increasing Lender and Augmenting Lender shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Loans and (ii) except in the case of any
Incremental Term Loans, if, on the date of such increase, there are any
Revolving Loans of the applicable Class outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Increased Commitments be prepaid to the
extent necessary from the proceeds of additional Revolving Loans made hereunder
by the Increasing Lenders and Augmenting Lenders, so that, after giving effect
to such prepayments and any borrowings on such date of all or any portion of
such Increased Commitments, the principal balance of all outstanding Revolving
Loans of such Class owing to each Lender with a Revolving Commitment of such
Class is equal to such Lender’s pro rata share (after giving effect to any
nonratable Increased Commitment pursuant to this Section 2.18) of all then
outstanding Revolving Loans of such Class.  Notwithstanding the foregoing, no
prepayment of such Revolving Loans shall be applied to Loans of any Defaulting
Lender.  The Administrative Agent and the Lenders hereby agree that the
borrowing notice, minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.  The
deemed payments made pursuant to clause (ii) of the second preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrowers pursuant to the provisions of Section 2.14 if the deemed payment
occurs other than on the last day of the relevant Interest Periods.  The terms
of any Incremental Term Loans shall be as set forth in the amendment to this
Agreement providing for such Incremental Term Loans; provided that (i) no Lender
will be required to participate in any such Incremental Facility, (ii) the final
maturity date of any Incremental Term Loans shall be no earlier than the Term
Loan Maturity Date, (iii) the Weighted

-56-

 

 

--------------------------------------------------------------------------------

 

Average Life to Maturity of such Incremental Term Loans shall not be shorter
than the then remaining Weighted Average Life to Maturity of the Domestic Term
Loans, (iv) any Increased Commitments shall be on terms and pursuant to
documentation applicable to the applicable Class of Revolving Commitments or
Extended Revolving Commitments and may include provisions relating to swingline
loans and/or letters of credit, as applicable, issued thereunder, which
issuances shall be on terms substantially similar (except for the overall size
of such subfacilities, the fees payable in connection therewith and the identity
of the swingline lender and issuing bank, as applicable, which shall be
determined by the applicable Borrowers, the lenders of such commitments and the
applicable issuing bank and swingline lenders and borrowing, repayment and
termination of commitment procedures with respect thereto, in each case which
shall be specified in the applicable Additional Credit Extension Amendment) to
the terms relating to Swingline Loans and Letters of Credit with respect to the
applicable Class of Revolving Commitments or otherwise reasonably acceptable to
the Administrative Agent and (v) any Incremental Term Loans shall be on terms
and pursuant to documentation, including conditions, to be determined by the
applicable  Borrowers and the Increasing Lenders and/or the Augmenting Lenders
party thereto; provided that, to the extent such terms and documentation are not
consistent with the Term A Facility (except to the extent permitted by clause
(ii) or (iii) above) they shall be reasonably satisfactory to the Administrative
Agent.

(b)        Any Incremental Facility shall be on terms and pursuant to
documentation applicable to the applicable Class of Revolving Commitments or
Extended Revolving Commitments or Term Loans or Extended Term Loans.

(c)        This Section 2.18 shall override any provisions in Section 9.02 to
the contrary.

SECTION 2.19.Extended Term Loans and Extended Revolving Commitments.

(a)        The applicable Borrowers may at any time and from time to time
request that all or a portion of the Term Loans of any Class, in an aggregate
principal amount of not less than $25,000,000 (or, if less, the entire remaining
amount of such Class) (provided that such $25,000,000 minimum Extension Request
shall not apply with respect to Term Loans of any Class with respect to which
one or more Lenders of such Class have previously elected to extend Term Loans
pursuant to an Extension Request) (an “Existing Term Loan Class”) be converted
to extend the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of such Term Loans (any such
Term Loans which have been so converted, “Extended Term Loans”) and to provide
for other terms consistent with this Section 2.19.  In order to establish any
Extended Term Loans, the applicable Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the Existing Term Loan Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be consistent with the Term Loans under the Existing Term Loan Class from
which such Extended Term Loans are to be converted except that:

(i)        all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Class to the extent provided in the applicable Additional Credit Extension
Amendment;

(ii)        the interest margins with respect to the Extended Term Loans may be
different than the Applicable Rate for the Term Loans of such Existing Term Loan
Class and upfront fees may be paid to the Extending Term Lenders to the extent
provided in the applicable Additional Credit Extension Amendment;

(iii)        the Additional Credit Extension Amendment may provide for other
covenants and terms that apply only after the Term Loan Maturity Date; and

(iv)        any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments under this Agreement.

(b)        Any Extended Term Loans converted pursuant to any Extension Request
shall be designated a series of Extended Term Loans for all purposes of this
Agreement; provided that, subject to the limitations set forth

-57-

 

 

--------------------------------------------------------------------------------

 

in clause (a) above, any Extended Term Loans converted from an Existing Term
Loan Class may, to the extent provided in the applicable Additional Credit
Extension Amendment and consistent with the requirements set forth above, be
designated as an increase in any previously established Class of Term Loans.

(c)        The applicable Borrowers shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the applicable Existing Term Loan Class are requested to respond.  No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Class converted into Extended Term Loans pursuant to any Extension
Request.  Any Lender wishing to have all or a portion of its Term Loans under
the Existing Term Loan Class subject to such Extension Request (such Lender an
“Extending Term Lender”) converted into Extended Term Loans shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans under the Existing
Term Loan Class which it has elected to be converted into Extended Term Loans
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the applicable Borrowers).  In the event
that the aggregate amount of Term Loans under the Existing Term Loan Class
subject to Extension Elections exceeds the amount of Extended Term Loans
requested pursuant to an Extension Request, Term Loans of the Existing Term Loan
Class subject to Extension Elections shall be converted to Extended Term Loans
on a pro rata basis based on the amount of Term Loans included in each such
Extension Election (subject to any minimum denomination requirements reasonably
imposed by the Administrative Agent and acceptable to the applicable Borrowers).

(d)        The applicable Borrowers may, with the consent of each Person
providing an Extended Revolving Commitment (but without the consent of any other
Lenders), the Administrative Agent and any Person acting as swingline lender or
issuing bank under such Extended Revolving Commitments, amend this Agreement
pursuant to an Additional Credit Extension Amendment to provide for Extended
Revolving Commitments of any Class and to incorporate the terms of such Extended
Revolving Commitments into this Agreement on substantially the same basis as
provided with respect to the applicable Revolving Commitments of such Class;
provided that (i) the establishment of any such Extended Revolving Commitments
shall result in a Class that is separate from the non-extended Revolving
Commitments of the applicable Class, (ii) the extension of the Revolving
Commitments of any Lender providing an Extended Revolving Commitment shall not
be required to be pro rata among the Lenders of the applicable Class and (iii)
other than with respect to Revolving Commitments of any Class with respect to
which one or more Lenders of such Class have previously elected to extend
Revolving Commitments pursuant to an Extension Request, any Extended Revolving
Commitments provided pursuant to this clause (d) shall be in a minimum principal
amount of $25,000,000; provided, further, that, (A) subject to the provisions of
Sections 2.04(g) and 2.05(j) to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a maturity date when there exist
Extended Revolving Commitments with a longer maturity date, all Swingline Loans
and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments in accordance with their Applicable
Percentage of Revolving Commitment (and except as provided in Sections 2.04(g)
and 2.05(j), without giving effect to changes thereto on an earlier maturity
date with respect to Swingline Loans and Letters of Credit theretofore incurred
or issued) and all borrowings under Revolving Commitments and repayments
thereunder shall be made on a pro rata basis (except for (1) payments of
interest and fees at different rates on Extended Revolving Commitments (and
related outstandings) and (2) repayments required upon the maturity date of the
non-extending Revolving Commitments) and (B) at no time shall there be Revolving
Commitments hereunder (including Extended Revolving Commitments and any original
Revolving Commitments ) which have more than ten (10) different maturity dates.

(e)        Extended Term Loans and Extended Revolving Commitments shall be
established pursuant to an Additional Credit Extension Amendment to this
Agreement among the applicable Borrowers, the Administrative Agent and each
Extending Term Lender or Lender providing an Extended Revolving Commitment which
shall be consistent with the provisions set forth above (but which shall not
require the consent of any other Lender other than those consents required
pursuant to this Section 2.19).  Each Additional Credit Extension Amendment
shall be binding on the Lenders, the Loan Parties and the other parties
hereto.  In connection with any Additional Credit Extension Amendment, the Loan
Parties shall deliver such documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Administrative
Agent.  No Lender shall be under any obligation to provide any Extended Term
Loan or Extended Revolving Commitment.

(f)        The provisions of this Section 2.19 shall override any provision of
Section 9.02 to the contrary.

-58-

 

 

--------------------------------------------------------------------------------

 

SECTION 2.20.Cash Collateral.

(a)        Upon the request of the Administrative Agent if, as of the Letter of
Credit Expiration Date, any L/C Exposure for any reason remains outstanding, the
applicable Borrowers shall, in each case, immediately deliver to the
Administrative Agent Cash Collateral in an amount equal to 103% of the then
Outstanding Amount of all L/C Exposure.  At any time that there shall exist a
Defaulting Lender, promptly and in any event within five (5) Business Days after
any request of the Administrative Agent or an Issuing Bank (with a copy to the
Administrative Agent), the Borrowers shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure relating
to such Defaulting Lender (after giving effect to Section 2.21(a)(iii) and any
Cash Collateral provided by the Defaulting Lender).

(b)        All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at the Administrative Agent.  The Borrowers, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.20(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrowers or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional funds to be deposited as Cash Collateral in
an amount sufficient to eliminate such deficiency.  Upon the drawing of any
Letter of Credit for which funds are on deposit as Cash Collateral in respect of
such Revolving Lender, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the applicable Issuing Bank in accordance
with Section 2.05(c)(i).

(c)        Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee)) or
(ii) the Administrative Agent’s and the applicable Issuing Bank’s good faith
determination that there exists excess Cash Collateral; provided, however, that
(A) Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.20 may be otherwise applied in
accordance with Section 2.16(c)) and (B) the Person providing Cash Collateral
and the applicable Issuing Bank or the Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

SECTION 2.21.Defaulting Lenders.

(a)        Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i)        Waivers and Amendments.  Any Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii)        Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
any Defaulting Lender under any Loan Document (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any Issuing Bank or Swingline Lender
hereunder; third, to provide Cash Collateral in respect of such Defaulting
Lender (and its participation in L/C Exposure) in accordance with
Section 2.20(b) (and a demand for such Cash Collateral shall be deemed

-59-

 

 

--------------------------------------------------------------------------------

 

to have been made by the Administrative Agent thereunder); fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund as required by this Agreement, as determined by the Administrative Agent;
fifth, if so determined by the Administrative Agent and the Borrowers, to be
held in a deposit account and released pro rata in order to (A) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (B) provide Cash Collateral in respect of such
Defaulting Lender’s participation in L/C Exposure (with respect to future
Letters of Credit issued under this Agreement) in accordance with
Section 2.20(b); sixth, to the payment pro rata of any amounts owing to the
Lenders, the Issuing Banks or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, any Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or any Unreimbursed Amount (relating to any Letter of
Credit) in respect of which such Defaulting Lender has not fully funded its
appropriate share or participation and (2) such Loans were made or such Letter
of Credit was issued at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders or such Unreimbursed Amount (and each
Non-Defaulting Lender’s participation therein) on a pro rata basis prior to
being applied to the payment of any Loan of such Defaulting Lender or such
Defaulting Lender’s participation in such Unreimbursed Amount until such time as
all Loans and funded and unfunded participations in L/C Exposure and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Applicable Percentage in respect of the applicable Facility.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral in respect of a Defaulting Lender pursuant to this Section 2.21(a)
shall be deemed paid to and re-directed by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii)        Reallocation of Participations in L/C Exposure and Swingline
Loans.  Upon a Revolving Lender becoming a Defaulting Lender, such Defaulting
Lender’s unfunded participation in L/C Exposure and Swingline Loans shall be
reallocated among the Revolving Lenders (that are Non-Defaulting Lenders) in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that (A) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation as if (1) the Borrowers were requesting the issuances of
Letters of Credit in an aggregate amount equal to such Defaulting Lender’s
aggregate unfunded participation in L/C Exposure and the making of Swingline
Loans in an aggregate amount to such Defaulting Lender’s aggregate unfunded
participation in Swingline Loans at the time of such reallocation and (2) each
such Non-Defaulting Lender’s Applicable Percentage were calculated without
regard to such Defaulting Lender’s Revolving Commitment (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions under Section 4.02 are satisfied at such time) and (B) such
reallocation does not cause the sum of (1) the aggregate Outstanding Amount of
the Revolving Loans of any Non-Defaulting Lender, plus (2) such Non-Defaulting
Lender’s aggregate participation in the Outstanding Amount of all L/C Exposure
(including any part of such Defaulting Lender’s participation in the Outstanding
Amount of L/C Exposure so reallocated to it), plus (3) such Non-Defaulting
Lender’s aggregate participation in the Outstanding Amount of all Swingline
Loans (including any part of such Defaulting Lender’s participation in the
Outstanding Amount of Swingline Loans so reallocated to it) to exceed such
Non-Defaulting Lender’s Revolving Commitment.  Subject to Section 9.18, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

-60-

 

 

--------------------------------------------------------------------------------

 

(b)        Defaulting Lender Cure.  If the Administrative Agent and, if
applicable, the Swingline Lender and the Issuing Banks and the Borrowers agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notification and subject to any conditions set forth therein
(which may include arrangements with respect to any Cash Collateral including
the release thereof), that Lender (if it is a Revolving Lender) will, to the
extent applicable, purchase at par that portion of outstanding Revolving Loans
of the other Lenders and/or participations of other Lenders in L/C Exposure
and/or Swingline Loans and/or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held pro
rata by the Lenders in accordance with their respective Applicable Percentage in
respect of the applicable Facility (without giving effect to
Section 2.21(a)(iii)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Borrower or any other Loan
Party while that Lender was a Defaulting Lender; provided, further, that except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrowers represent and warrant to the Lenders as of
the Closing Date and (except as to representations and warranties made as of a
date certain) as of the date such representations and warranties are deemed to
be made under Section 4.02 of this Agreement, that:

SECTION 3.01.Organization; Powers; Subsidiaries; Equity Interests.

(a)        Each of the Loan Parties and their respective subsidiaries (i) is
duly organized or formed, validly existing and, to the extent the concept is
applicable in such jurisdiction, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (A) own or lease its assets and carry on its business and (B)
in the case of the Loan Parties, execute, deliver and perform its obligations
under the Loan Documents to which it is a party and consummate the Transactions,
and (iii) is duly qualified and is licensed and, to the extent the concept is
applicable in such jurisdiction, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clause (ii)(A) or (iii), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.  

(b)        Set forth on Schedule 3.01(b) hereto is a complete and accurate list
of all Loan Parties as of the Closing Date, showing as of the Closing Date (as
to each Loan Party) the jurisdiction of its organization, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party (if any) that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its organization.  The copy of the charter or such other similar
constitutional documents of each Borrower, Holdings and each other Loan Party
provided pursuant to Section 4.01(d) is a true and correct copy of each such
document as of the Closing Date, each of which is valid and in full force and
effect as of the Closing Date.

(c)        As of the Closing Date, each of Holdings and the other Loan Parties
has no subsidiaries other than those specifically disclosed on Schedule 3.01(c),
and all of the outstanding Equity Interests in such subsidiaries have been
validly issued, are fully paid and non-assessable and are owned in the amounts
specified on Schedule 3.01(c) free and clear of all Liens other than Liens
permitted under Section 6.02.  As of the Closing Date, all of the outstanding
Equity Interests in the Domestic Borrower, the Bermuda Borrower and the
Luxembourg Borrower have been validly issued, are fully paid and non-assessable
and are indirectly owned by Holdings free and clear of all Liens other than
Liens permitted under Section 6.02.  

-61-

 

 

--------------------------------------------------------------------------------

 

SECTION 3.02.Authorization; No Conflicts; Enforceability.

(a)        The execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is or is to be a party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (except Liens created under the Loan Documents) under,
or require any payment to be made under (A) any material Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (iii) violate any Law.

(b)        This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto.  This Agreement constitutes, and each other Loan Document when
so executed and delivered will constitute, a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms.

SECTION 3.03.Governmental Approvals; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Transactions or (b) the exercise by any Finance Party of its
rights under the Loan Documents, except, in each case, for (i) the
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (ii)
authorizations, approvals, actions, notices and filings, the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.04.Financial Statements; Financial Condition; No Material Adverse
Change.  

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Holdings and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.  The unaudited financial statements
for the quarterly period ended March 31, 2018 and filed in Form 10-Q on the
SEC’s website pursuant to the EDGAR system were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition and results of operations of the entities to which they
relate as of the dates and for the periods covered thereby, subject to the
absence of footnotes and to normal year-end audit adjustments, except as
otherwise expressly noted therein.

(b)        From the date of the Audited Financial Statements to the Closing
Date, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

SECTION 3.05.Litigation and Environmental Matters.

(a)        There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Holdings and the Borrowers, threatened against Holdings or any of its
Subsidiaries as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters).  To the knowledge of Holdings and the Borrowers there are no labor
controversies pending against or threatened against Holdings or any of its
Subsidiaries which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

-62-

 

 

--------------------------------------------------------------------------------

 

(b)        Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither Holdings nor any of its
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any Environmental Permit, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) has knowledge of any Release
or threat of Release of any Hazardous Materials at any property currently or
formerly owned or operated by Holdings or any of its Subsidiaries which could
reasonably be expected to give rise to any Environmental Liability.

SECTION 3.06.Compliance with Laws and Agreements.  Each of the Loan Parties and
their Subsidiaries is in compliance with all Laws of any Governmental Authority
applicable to it or its property and all Contractual Obligations (excluding
agreements governing Indebtedness) binding upon it or its property, except where
(a) the failure to do so is being contested in good faith by appropriate
proceedings diligently conducted or (b) the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.07.Investment Company Status.  None of the Borrowers nor any other
Loan Party is required to register as an “investment company” as defined in the
Investment Company Act of 1940.

SECTION 3.08.Taxes.  Each of Holdings, the Borrowers and their respective
subsidiaries has filed all Tax returns and reports required to have been filed
(taking into account valid extensions) and has paid or caused to be paid all
Taxes (including any Taxes payable in the capacity of a withholding agent)
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings (if such contest effectively suspends
collection and enforcement of the contested obligation) and for which Holdings,
such Borrower or such subsidiary, as applicable, has set aside on its books
reserves to the extent required by GAAP or (b) to the extent that the failure to
do so could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.  As of the Closing Date, there is no
current or proposed Tax audit, tax assessment, deficiency or other claim against
Holdings, any Borrower or any Subsidiary that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 3.09.Solvency.  As of the Closing Date, immediately after each Credit
Event hereunder, Holdings on a consolidated basis with its Subsidiaries, is
Solvent.

SECTION 3.10.Disclosure.  

(a)        As of the Closing Date, none of the reports, financial statements,
certificates or other written information (excluding any financial projections
or pro forma financial information and information of a general economic or
general industry nature) furnished by or on behalf of Holdings to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole and when taken together with
Holdings’ SEC filings at such time, contains as of the date such statement,
information, document or certificate was so furnished any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The projections and pro forma financial information contained in
the materials referenced above have been prepared in good faith based upon
assumptions believed by management of Holdings to be reasonable at the time
made, it being recognized by the Lenders that such financial information is not
to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.

(b)        As of the Closing Date, to the knowledge of Holdings and the
Borrowers, the information included in the Beneficial Ownership Certification
provided on or prior to the Closing Date to any Lender pursuant to Section
4.01(k)(ii) in connection with this Agreement is true and correct in all
respects.

SECTION 3.11.Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the regulations of the Board, including
Regulations T, U and X.

-63-

 

 

--------------------------------------------------------------------------------

 

SECTION 3.12.USA PATRIOT Act and FCPA.  Each of the Loan Parties and each of
their respective Subsidiaries are in compliance, in all material respects, with
the PATRIOT Act and the United States Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.  No part of the proceeds of the Loans or
Letters of Credit will be used by the Holdings, the Borrowers or their
respective subsidiaries, directly or indirectly, (a) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions, (b) in violation of the
PATRIOT Act or (c) in violation of Anti-Corruption Laws or other applicable
anti-terrorism laws and anti-money laundering laws.

SECTION 3.13.Anti-Corruption Laws and Sanctions.  Holdings and the Borrowers
have implemented and maintain in effect policies and procedures designed to
ensure compliance by Holdings, the Borrowers and their subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Holdings, the Borrowers, their subsidiaries and to
the knowledge of Holdings and the Borrowers, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Holdings or any
Borrower being designated as a Sanctioned Person.  None of (a) Holdings, the
Borrowers, any other Subsidiary or to the knowledge of Holdings, any Borrower or
such Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of Holdings, any agent of the Borrowers or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person or is currently the subject
or target of any Sanctions.   No Borrowing or Letter of Credit, use of proceeds
or other transaction contemplated by this Agreement will violate any applicable
Sanctions.

SECTION 3.14.Employee Benefit Plans.

(a)        Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service or an
application for such a letter is currently being processed by the Internal
Revenue Service with respect thereto and, to the best knowledge of Holdings and
the Borrowers, nothing has occurred which would prevent, or result in the loss
of, such qualification.  Holdings and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)        There are no pending or, to the best knowledge of Holdings and the
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of applicable fiduciary responsibility rules with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c)        Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur; (ii)
no Plan has any Unfunded Pension Liability; (iii) neither Holdings nor any
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Holdings nor any Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 of ERISA with respect to a Multiemployer Plan; and (v)
neither Holdings nor any Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

-64-

 

 

--------------------------------------------------------------------------------

 

(d)        With respect to each scheme or arrangement with respect to employee
benefits mandated by a Governmental Authority other than the United States (a
“Foreign Benefit Arrangement”) and with respect to each employee benefit plan
maintained or contributed to by Holdings, any Loan Party or any Subsidiary of
any Loan Party that is not subject to United States Law (a “Foreign Plan”),
except as could not reasonably be expected to have a Material Adverse Effect:

(i)        any employer and employee contributions required by Law or by the
terms of any Foreign Benefit Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;

(ii)        the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii)        each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.

SECTION 3.15.Properties; Liens.

(a)        Each of the Loan Parties and each of their respective Subsidiaries
has good and marketable title to, or valid leasehold interests in, all its
material real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
and except where the failure to have such title or interest could not reasonably
be expected to have a Material Adverse Effect. There are no Liens on any of the
real or personal properties of the Borrowers or any Subsidiary except for Liens
permitted by Section 6.02.

(b)        Each of the Loan Parties and each of their Subsidiaries owns, or is
licensed or possesses the right to use, all trademarks, tradenames, copyrights,
patents and other intellectual property material to the operation of the
business of the Loan Parties and their Subsidiaries, taken as a whole, and, to
the knowledge of Holdings and the Borrowers, the use thereof by the Loan Parties
and their Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

ARTICLE IV

Conditions

SECTION 4.01.Initial Credit Events.  The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit on the Closing Date
are subject to each of the following conditions being satisfied on or prior to
the Closing Date:

(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic mail transmission
in accordance with Section 9.01) that such party has signed a counterpart of
this Agreement.

(b)        The Administrative Agent (or its counsel) shall have received from
each initial Guarantor either (i) a counterpart of the Guarantee Agreement
signed on behalf of such Loan Party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or
electronic mail transmission in accordance with Section 9.01 of a signed
signature page of the Guarantee Agreement) that such party has signed a
counterpart of the Guarantee Agreement.

-65-

 

 

--------------------------------------------------------------------------------

 

(c)        The Administrative Agent (or its counsel) shall have received the
executed legal opinions of (i) Cravath, Swaine & Moore LLP, special New York
counsel to the Loan Parties, (ii) Heather D. White, Senior Vice President,
General Counsel and Secretary of Holdings and (iii) each of the local counsel
set forth on Schedule 4.01(c), concerning the Loan Parties and the Loan
Documents, in each case, as applicable in the jurisdiction in which such local
counsel is admitted to practice and in form and substance reasonably
satisfactory to the Administrative Agent and addressed to the Administrative
Agent and the Lenders.

(d)        The Administrative Agent (or its counsel) shall have received such
customary closing documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and, to
the extent the concept is applicable in such jurisdiction, good standing of the
Borrowers, Holdings and the other Loan Parties, the authorization of the
Transactions, to the extent applicable, and any other legal matters relating to
such Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(e)        The Administrative Agent (or its counsel) shall have received such
incumbency certificates and/or other certificates of Authorized Representatives
of each of the Borrowers, Holdings and each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Authorized Representative thereof authorized to act as an Authorized
Representative in connection with this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party.

(f)        The Administrative Agent (or its counsel) shall have received
evidence reasonably satisfactory to it that substantially concurrently with the
making of the initial Loans hereunder, all Indebtedness under the Existing
Credit Agreement, except for Existing Letters of Credit under the Existing
Credit Agreement, and all other amounts payable thereunder have been paid in
full and all commitments to extend credit thereunder shall have terminated.

(g)        The Administrative Agent (or its counsel) shall have received a
certificate attesting to the Solvency of Holdings and its Subsidiaries (taken as
a whole) on the Closing Date after giving effect to the Transactions, from a
Financial Officer of Holdings.

(h)        The Administrative Agent and the Lead Arrangers shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced at least two (2) Business Days prior to the
Closing Date, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.

(i)        The Administrative Agent (or its counsel) shall have received Notes
executed by the Borrowers in favor of each Lender requesting Notes at least five
(5) Business Days prior to the Closing Date.

(j)        The Administrative Agent (or its counsel) shall have received a
certificate signed by a Responsible Officer of Holdings and each Borrower
certifying that the conditions specified in Sections 4.02(a) and (b) have been
satisfied.

(k)        (i) Each Finance Party shall have received such documents and other
information (as such Finance Party may have requested through the Administrative
Agent at least five (5) Business Days prior to the Closing Date) required under
any applicable “know your customer” and/or anti-money laundering rules and
regulations, including the PATRIOT Act, in connection with any of the Loan
Documents or the Facilities and (ii) to the extent that any Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, at least
five (5) Business Days prior to the Closing Date, any Lender that has requested,
in a written notice to the applicable Borrower at least ten (10) Business Days
prior to the Closing Date, a Beneficial Ownership Certification in relation to
such Borrower shall have received such Beneficial Ownership Certification
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (ii) shall be
deemed to be satisfied).

-66-

 

 

--------------------------------------------------------------------------------

 

(l)        The Administrative Agent shall have received a Borrowing Request.

(m)        Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

SECTION 4.02.Subsequent Credit Events.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing (but not a conversion or continuation of
Loans), and of the Issuing Banks to issue, renew, increase or extend any Letter
of Credit, in each case, following the Closing Date is subject to the
satisfaction of the following conditions:

(a)        The representations and warranties of the Borrowers and each other
Loan Party set forth in this Agreement (other than Sections 3.04(b) and 3.05)
shall be true and correct in all material respects (except to the extent that
any representation and warranty is qualified by materiality, in which case they
shall be true and correct in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except where any representation and warranty is
expressly made as of a specific earlier date, such representation and warranty
shall be true in all material respects (except to the extent that any
representation and warranty is qualified by materiality, in which case they
shall be true and correct in all respects) as of any such earlier date.

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c)        The Administrative Agent shall have received a Borrowing Request or a
Letter of Credit Application, as applicable.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers and each other Loan Party on the date thereof as to the matters
specified in clauses (a) and (b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

From the Closing Date until the Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated or been Cash Collateralized and all L/C Disbursements shall have been
reimbursed, each of Holdings and the Borrowers covenants and agrees with the
Finance Parties that:

SECTION 5.01.Financial Statements and Other Information.  Holdings will furnish
to the Administrative Agent (who shall promptly furnish a copy to each Lender):

(a)        as soon as available, but in any event within 90 days after the end
of each fiscal year of Holdings, commencing with the fiscal year ending December
31, 2018, the audited consolidated balance sheet of Holdings and its
consolidated Subsidiaries and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
position and results of operations of Holdings and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP;

-67-

 

 

--------------------------------------------------------------------------------

 

(b)        as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of Holdings,
commencing with the fiscal quarter ending June 30, 2018, the unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial position and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

(c)        concurrently with any delivery of financial statements under clause
(a) or (b) above, a Compliance Certificate executed by a Financial Officer of
Holdings (i) certifying as to whether, to the knowledge of such Financial
Officer after reasonable inquiry, a Default has occurred and is continuing and,
if so, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) in the case of any such certificate delivered
for any fiscal period ending on or after September 30, 2018, setting forth
reasonably detailed calculations demonstrating compliance with Section 6.05 and
(iii) setting forth a reasonably detailed calculation of the Consolidated
Leverage Ratio and Consolidated Interest Coverage Ratio, in each case, as of the
last day of the period covered by such financial statements;

(d)        promptly after the same become publicly available, copies of all
annual, quarterly and current reports and proxy statements filed by Holdings or
any Subsidiary with the SEC; and

(e)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), (b) and (d) shall be deemed to have been delivered if such
statements and information shall have been posted by Holdings on its website or
shall have been posted on IntraLinks or a similar site to which all of the
Lenders have been granted access or are publicly available on the SEC’s website
pursuant to the EDGAR system.

Holdings and the Borrowers hereby acknowledge that (A) the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders and the Issuing
Banks materials and/or information provided by or on behalf of Holdings or the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on SyndTrak or another similar electronic system (the “Platform”) and
(B) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Holdings,
the Borrowers or their respective Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Holdings
and each Borrower hereby agrees that they will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” Holdings and the Borrowers shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers, the
Issuing Banks and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to Holdings, the Borrowers or their respective
securities for purposes of United States Federal and state securities Laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, Holdings and the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

-68-

 

 

--------------------------------------------------------------------------------

 

SECTION 5.02.Notice of Material Events.  The Borrowers will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt written
notice after any Responsible Officer of Holdings or the Borrowers obtains
knowledge of the following:

(a)        the occurrence of any continuing Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Holdings or
any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect;

(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(d)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and

(e)        any change in the information provided in any Beneficial Ownership
Certification delivered to such Lender on the Closing Date that would result in
a change to the list of beneficial owners identified in such certification.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer or other executive officer of Holdings
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03.Existence; Conduct of Business.  Holdings will, and will cause each
of its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect (a) its legal existence and (b) the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except, in the case of the preceding clause (b), to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any transaction
permitted under Section 6.03 or 6.09.

SECTION 5.04.Payment of Obligations.  Holdings will, and will cause each of its
Subsidiaries to, pay or otherwise satisfy its obligations (other than
Indebtedness), including Taxes (whether or not shown on a Tax return), before
the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted (if such contest effectively suspends
collection and enforcement of the obligation (or Tax) in question) and (ii) the
Loan Party or Subsidiary has set aside on its books reserves with respect
thereto to the extent required by GAAP or (b) the failure to make payment or
otherwise satisfy its obligations could not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.

SECTION 5.05.Maintenance of Properties; Insurance.  Holdings will, and will
cause each of its Subsidiaries to, (a) keep and maintain all Property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, except if the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies or through self-insurance, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations where Holdings, such
Borrower or the applicable Subsidiary operates.

SECTION 5.06.Inspection Rights.

(a)        Holdings will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent (at their sole cost and
expense except during the occurrence and continuance of an Event of Default) or,
during the continuance of an Event of Default, any Lender, upon reasonable prior
notice to Holdings, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its senior officers and use commercially reasonable efforts to
make its independent

-69-

 

 

--------------------------------------------------------------------------------

 

accountants available to discuss the affairs, finances and condition of Holdings
and its Subsidiaries, all at such reasonable times and as often as reasonably
requested and in all cases subject to applicable Law and the terms of applicable
confidentiality agreements; provided that (i) the Lenders will conduct such
requests for visits and inspections through the Administrative Agent and (ii)
unless an Event of Default has occurred and is continuing, such visits and
inspections can occur no more frequently than once per year.  The Administrative
Agent and the Lenders shall give Holdings the opportunity to participate in any
discussions with the independent accountants of Holdings or any of its
Subsidiaries.

(b)        The Borrowers will, at the request of the Administrative Agent, hold
at least one meeting per fiscal year (at a mutually agreeable location, venue
and time or, at the option of the Borrowers, by conference call, the reasonable
costs of such venue or call to be paid by Borrowers) with all Lenders who choose
to attend such meeting, at which meeting shall be reviewed the financial results
of the previous fiscal year and the financial condition of Holdings and its
Subsidiaries and the budgets presented for the current fiscal year of Holdings.

SECTION 5.07.Compliance with Laws.  

(a)        Holdings will, and will cause each of its Subsidiaries to, comply in
all material respects with all Laws of any Governmental Authority applicable to
it or its Property (including Environmental Laws), except where the (i) failure
to do so is being contested in good faith by appropriate proceedings diligently
conducted or (ii) failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b)        Holdings will, and will cause each of its Subsidiaries to, maintain
in effect and enforce policies and procedures designed to ensure compliance by
Holdings, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08.Use of Proceeds and Letters of Credit.  The Borrowers will use all
of the proceeds of (a) the initial Loans funded on the Closing Date for the
purposes of (i) repayment of the Indebtedness under the Existing Credit
Agreement on the Closing Date and (ii) payment of related fees and expenses in
connection therewith, and (b) all other Credit Events (including Letters of
Credit which may be issued on the Closing Date for general corporate purposes
and to replace or provide credit support for any Existing Letters of Credit) to
finance the working capital needs and other general corporate purposes of the
Domestic Borrower, the Bermuda Borrower, the Luxembourg Borrower, Holdings and
their respective Subsidiaries, and in each case (whether under clause (a) or
(b)) not in contravention of any Law or of any Loan Document.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X.  The Borrowers will not request any Borrowing
or Letter of Credit, and Holdings and the Borrowers shall not use, and shall
procure that their respective directors, officers, employees and agents, in
their capacities as such, shall not use, the proceeds of any Borrowing or Letter
of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.09.Additional Guarantors.  Holdings may, in its sole discretion,
designate any Subsidiary as a Guarantor or, with respect to any Subsidiary that
guarantees any Capital Market Indebtedness of any Loan Party, shall designate
such Subsidiary; provided that such Subsidiary shall have duly executed and
delivered to the Administrative Agent a guaranty or guaranty supplement, in form
and substance reasonably satisfactory to the Administrative Agent, pursuant to
which such Subsidiary shall guarantee all of the Obligations from time to time
owed to the Finance Parties; provided, further, that no Subsidiary of the
Domestic Borrower shall be a Guarantor if such Subsidiary is (a) a CFC or (b) a
Relevant Disregarded Entity.

SECTION 5.10.Further Assurances.  Promptly upon the reasonable request by the
Administrative Agent, Holdings and each Borrower will, and will cause each other
Loan Party to, (a) correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably

-70-

 

 

--------------------------------------------------------------------------------

 

require from time to time in order to (i) carry out more effectively the
purposes of the Loan Documents, (ii) maintain the subordination intended to be
created under the Intercompany Subordination Agreement and (iii) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Finance Parties the rights granted or now or hereafter intended to be granted to
the Finance Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party.

SECTION 5.11.Books and Records.  Holdings and each Borrower will, and will cause
each of its subsidiaries to, (a) maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP (and, in the case
of any Subsidiary not organized in the United States, with local statutory
accounting rules and generally accepted accounting principles) shall be made of
all financial transactions and matters involving the assets and business of
Holdings, such Borrower or such subsidiary, as the case may be, and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Holdings, such Borrower or such subsidiary, as the case may be.

ARTICLE VI

Negative Covenants

From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated or been Cash
Collateralized and all L/C Disbursements shall have been reimbursed, each of
Holdings and the Borrowers covenant and agree with the Lenders that:

SECTION 6.01.Indebtedness.  Holdings will not permit any Subsidiary (other than
any Loan Party) to create, incur, assume or permit to exist, any Indebtedness,
except:

(a)        Indebtedness in respect of Swap Agreements designed to hedge against
fluctuations in interest rates or foreign exchange rates incurred in the
ordinary course of business and not for speculative purposes;

(b)        Indebtedness owed to a Loan Party or any other Subsidiary;

(c)        Indebtedness outstanding on the Closing Date and listed on Schedule
6.01 and any Permitted Refinancing Indebtedness in respect thereof;

(d)        Guarantees by Holdings or any Subsidiary in respect of Indebtedness
otherwise permitted or not prohibited hereunder of Holdings or any Subsidiary;
provided that in the case of any Guarantee in respect of Indebtedness that is
subordinated, such Guarantee must also be subordinated on equivalent terms;

(e)        Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations or for the acquisition of fixed or capital assets (and whether
incurred prior to or within 270 days of such acquisition); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $50,000,000 (in the aggregate for all Subsidiaries that are not
Loan Parties);

(f)        Indebtedness assumed in connection with or resulting from an
acquisition, merger, amalgamation or consolidation permitted under Section 6.08;
provided that (i) such Indebtedness was not created or incurred in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and (ii) the aggregate principal amount of such Indebtedness outstanding at any
time shall not exceed $250,000,000 (in the aggregate for all Subsidiaries that
are not Loan Parties);

(g)        Indebtedness in respect of Capital Lease Obligations incurred in
connection with any Disposition permitted pursuant to Section 6.09(a) so long as
the aggregate net present value of all obligations under such Capital Lease
Obligations (excluding any amount attributable to interest or maintenance
expense) does not exceed the amount of the net cash proceeds realized from such
Disposition;

-71-

 

 

--------------------------------------------------------------------------------

 

(h)        Indebtedness constituted by any counter-indemnity obligation to any
bank or financial institution in respect of any appeal bond issued by such bank
or financial institution on the account of any member of the Group in connection
with any appellate proceedings in which a member of the Group is a party;

(i)        Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business, including
guarantees or obligations of any Subsidiary with respect to letters of credit,
bank guarantees or similar instruments supporting such obligations, in each
case, not in connection with Indebtedness for borrowed money;

(j)        Indebtedness consisting of bona fide purchase price adjustments,
earn-outs, indemnification obligations, obligations under deferred compensation
or similar arrangements and similar items incurred in connection with
acquisitions and Dispositions not prohibited by Section 6.08 or 6.09;

(k)        Indebtedness consisting of obligations to make payments to current or
former officers, directors, employees and consultants, their respective estates,
spouses or former spouses with respect to the cancellation, purchase or
redemption, or to finance the cancellation, purchase or redemption, of Equity
Interests of Holdings, the Borrowers or any other Subsidiary;

(l)        Cash Management Obligations and other Indebtedness in respect of card
obligations, netting services, overdraft protections, cash management services
and similar arrangements in each case in connection with deposit accounts;

(m)        Indebtedness consisting of (i) the financing of insurance premiums
with the providers of such insurance or their affiliates or (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

(n)        Indebtedness supported by a Letter of Credit, to the extent that the
principal amount does not exceed the face amount of such Letter of Credit;

(o)        Indebtedness in respect of judgments, decrees, attachments or awards
not constituting an Event of Default under clause (k) of Article VII;

(p)        Indebtedness in the form of reimbursements owed to officers,
directors, consultants and employees;

(q)        obligations in respect of letters of credit, letters of support,
guarantees or similar obligations issued, made or incurred for the benefit of
Holdings or any Subsidiary in an aggregate principal amount not to exceed
$20,000,000 at any one time outstanding (in the aggregate for all Subsidiaries
that are not Loan Parties); and

(r)        Indebtedness in an aggregate principal amount not to exceed, together
with the aggregate principal amount of Liens securing Indebtedness or other
obligations under Section 6.02(h), 7.5% of Consolidated Total Assets (determined
at the time of such incurrence) (“Permitted Additional Debt”).

Each category of Indebtedness set forth above shall be deemed to be cumulative
and for purposes of determining compliance with this Section 6.01, in the event
that an item of Indebtedness (or any portion thereof) at any time meets the
criteria of more than one of the categories described above, Holdings, in its
sole discretion, may classify or reclassify (or later divide, classify or
reclassify) such item of Indebtedness (or any portion thereof) and shall only be
required to include the amount and type of such Indebtedness in one of the above
clauses.

-72-

 

 

--------------------------------------------------------------------------------

 

SECTION 6.02.Liens.  Holdings will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any Property now owned or
hereafter acquired by it, except:

(a)        Permitted Encumbrances;

(b)        Liens pursuant to any Loan Document;

(c)        Liens existing on the Closing Date and listed on Schedule 6.02 and
any renewals or extensions thereof; provided that (i) the property covered
thereby is not changed and (ii) the amount secured or benefited thereby is not
increased;

(d)        Liens on fixed or capital assets acquired, constructed or improved
(including any assets made the subject of a Capital Lease Obligation or
Synthetic Lease Obligation) by Holdings or any of its Subsidiaries; provided
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness or, if applicable, subject to such Capital Lease
Obligations, Synthetic Lease Obligations or purchase money obligations;

(e)        Liens existing on any asset prior to the acquisition thereof by
Holdings or any Subsidiary or existing on any asset of a Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged,
amalgamated or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the Closing Date and prior to the time such Person becomes a
Subsidiary (or is so merged, amalgamated or consolidated); provided that (i)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Subsidiary and (ii) such Lien does not extend to or cover any other
assets or property other than those originally of the Person so acquired;

(f)        Liens on assets Disposed of in connection with any Capital Lease
Obligation;

(g)        Liens on assets of Subsidiaries that are not Guarantors securing
Permitted Additional Debt;

(h)        other Liens securing Indebtedness or other obligations in an
aggregate principal amount (for any and all such Liens) not to exceed, together
with the aggregate principal amount of Indebtedness outstanding under Section
6.01(r), 7.5% of Consolidated Total Assets (determined at the time of such
incurrence);

(i)        rights of setoff and similar arrangements and Liens in favor of
depository and securities intermediaries to secure obligations owed in respect
of card obligations or any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds and fees and similar amounts related to bank accounts
or securities accounts (including Liens securing letters of credit, bank
guarantees or similar instruments supporting any of the foregoing);

(j)        Liens (i) on “earnest money” or similar deposits or other cash
advances in connection with acquisitions permitted by Section 6.08 or (ii)
consisting of an agreement to Dispose of any Property permitted under Section
6.09, including customary rights and restrictions contained in such agreements;

(k)        leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Group or (ii) secure any Indebtedness;

(l)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

-73-

 

 

--------------------------------------------------------------------------------

 

(m)        Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;

(n)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by Holdings or any
Subsidiary in the ordinary course of business;

(o)        Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.08;

(p)        rights of setoff relating to purchase orders and other agreements
entered into with customers of Holdings or any Subsidiary in the ordinary course
of business;

(q)        ground leases in respect of real property on which facilities owned
or leased by Holdings or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by Holdings or any Subsidiary;

(r)        any restriction or encumbrance with respect to the pledge or transfer
of the Equity Interests of a joint venture;

(s)        Liens on any Property of (i) any Loan Party in favor of any other
Loan Party and (ii) any Subsidiary that is not a Loan Party in favor of Holdings
or any Subsidiary that is a Loan Party;

(t)        Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by Holdings or
any of its Subsidiaries in the ordinary course of business;

(u)        Liens, pledges or deposits made in the ordinary course of business to
secure liability to insurance carriers;

(v)        Liens securing insurance premiums financing arrangements; provided
that such Liens secure only the applicable unpaid insurance premiums and attach
only to the proceeds of the applicable insurance policy;

(w)        any purchase option or similar right on securities held by the
Borrowers or any of their respective subsidiaries in any joint venture which
option or similar right is granted to a third party who holds securities in such
joint venture; and

(x)        other Liens securing Indebtedness or other obligations in an
aggregate principal amount (for any and all such Liens) not to exceed
$50,000,000.

SECTION 6.03.Fundamental Changes.  Holdings will not, and will not permit any
Subsidiary to, amalgamate, merge into or consolidate with any other Person, or
permit any other Person to amalgamate, merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing:

(a)        any Subsidiary (that is not a Borrower) may amalgamate, merge or
consolidate with (i) Holdings or a Borrower, provided that Holdings or a
Borrower, as the case may be, shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries (that is not a Borrower);

(b)        (i) the Domestic Borrower may be consolidated with or amalgamated or
merged into any other Subsidiary organized under the Laws of the United States
or any State thereof; provided that simultaneously with such transaction, (A)
the Person formed by such consolidation or into which such Borrower is
amalgamated or merged shall expressly assume all obligations of such Borrower
under the

-74-

 

 

--------------------------------------------------------------------------------

 

Loan Documents and (B) the Person formed by such consolidation or into which
such Borrower is amalgamated or merged shall take all actions as may be required
to preserve the enforceability of the Loan Documents; (ii) the Bermuda Borrower
may be consolidated with or merged into any Subsidiary organized or formed under
the Laws of Bermuda; provided that simultaneously with such transaction, (A) the
Person formed by such consolidation or into which the Bermuda Borrower is
amalgamated or merged shall expressly assume all obligations of the Bermuda
Borrower under the Loan Documents and (B) the Person formed by such
consolidation or into which the Bermuda Borrower is amalgamated or merged shall
take all actions as may be required to preserve the enforceability of the Loan
Documents; and (iii) the Luxembourg Borrower may be consolidated with or merged
into any Subsidiary organized or formed under the Laws of Luxembourg; provided
that simultaneously with such transaction, (A) the Person formed by such
consolidation or into which the Luxembourg Borrower is amalgamated or merged
shall expressly assume all obligations of the Luxembourg Borrower under the Loan
Documents and (B) the Person formed by such consolidation or into which the
Luxembourg Borrower is amalgamated or merged shall take all actions as may be
required to preserve the enforceability of the Loan Documents;

(c)        any Subsidiary may consummate a merger, amalgamation or consolidation
solely in order to effect an Investment permitted under Section 6.08;

(d)        any Loan Party or any other Subsidiary may consummate a merger,
amalgamation, dissolution, liquidation or consolidation (in each case) of the
entity that is being disposed of pursuant to a Disposition pursuant to Section
6.09 (other than Section 6.09(e)), solely to effect such Disposition; and

(e)        any Subsidiary may liquidate or dissolve if Holdings determines in
good faith that such liquidation or dissolution is in its best interests and not
materially adverse to the Lenders and, if such Subsidiary is a Loan Party, such
Loan Party’s assets and property are transferred to another Loan Party;

provided, however, that in each case, immediately after giving effect thereto
(A) in the case of any such merger, amalgamation or consolidation to which
Holdings or a Borrower is a party, Holdings or a Borrower, as the case may be,
is the surviving corporation and (B) in the case of any such merger,
amalgamation or consolidation (other than under clause (d) above) to which any
Loan Party (other than Holdings or a Borrower) is a party, a Loan Party is the
surviving corporation.

SECTION 6.04.Restricted Payments.  Holdings will not, and will not permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, unless, at the time of the making or payment thereof, as
applicable, no Event of Default shall have occurred and be continuing and
Holdings shall be in compliance, on a Pro Forma Basis, with the covenants set
forth in Section 6.05 as of the date of the most recently ended Test Period of
Holdings for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), except:

(a)        any Subsidiary may make Restricted Payments or issue any Equity
Interests, in each case to Holdings, any Borrower or any other Subsidiary, and
any Subsidiary may accept capital contributions from Holdings and any other
Subsidiary or any other owner of the Equity Interests in such Subsidiary
accepting such capital contributions; and

(b)        Holdings may make any Restricted Payment within 60 days after the
date of declaration thereof, if at the date of such declaration such Restricted
Payment would have been permitted under this Section 6.04.

SECTION 6.05.Financial Covenants.  

(a)        Holdings will not permit the Consolidated Leverage Ratio as of the
last day of any Test Period ending after the Closing Date (commencing with the
Test Period ending September 30, 2018) to exceed 3.00:1.00.

-75-

 

 

--------------------------------------------------------------------------------

 

(b)        Holdings will not permit the Consolidated Interest Coverage Ratio as
of the last day of any Test Period ending after the Closing Date (commencing
with the Test Period ending September 30, 2018) to be less than 3.00:1.00.

SECTION 6.06.Changes in Nature of Business.  Holdings will not, and will not
permit any Subsidiary to, engage in any material line of business substantially
different from those lines of business conducted by Holdings and its
Subsidiaries on the Closing Date or any similar, ancillary, complementary or
related lines of business or, if otherwise, lines of business that, in the good
faith judgment of Holdings’ Board of Directors, are consistent with Holdings’
strategic vision as determined from time to time by Holdings’ Board of
Directors.

SECTION 6.07.Use of Proceeds.  Holdings will not, and will not permit any
Subsidiary to, use the proceeds of any Credit Event, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.

SECTION 6.08.Investments.  Holdings will not, and will not permit any of its
Subsidiaries to, make any Investments, except:

(a)        to the extent (i) no Default has occurred and is continuing or would
result from such Investment and (ii) Holdings shall be in compliance, on a Pro
Forma Basis, with the covenants set forth in Section 6.05, in each case as of
the date such Investment is made; or

(b)        Investments held by Holdings and its Subsidiaries in the form of Cash
Equivalents.

SECTION 6.09.Dispositions

.  Holdings will not, and will not permit any of its Subsidiaries to, make any
Disposition, except:

(a)        Dispositions by Holdings and its Subsidiaries pursuant to
sale-leaseback transactions, provided that the aggregate fair market value of
all property so Disposed of shall not exceed 7.5% of Consolidated Total Assets
(determined at the time of such Disposition); and

(b)        Dispositions of other Property by Holdings and its Subsidiaries so
long as Holdings shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Section 6.05, as of the earlier of (i) the date such
Disposition is made and (ii) the date the definitive agreement for such
Disposition is entered into;

(c)        Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business, and Dispositions of
property no longer used or useful in the conduct of the business of Holdings,
any Borrower or any of their respective Subsidiaries in the ordinary course of
business;

(d)        Dispositions (including non-exclusive licenses) of inventory and
immaterial assets, in each case in the ordinary course of business;

(e)        Dispositions of Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement Property;

(f)        Dispositions of overdue accounts receivable solely in connection with
the collection or compromise thereof;

(g)        Dispositions pursuant to operating leases, subleases, licenses or
sublicenses, in each case entered into in the ordinary course of business and
which do not materially interfere with the business of Holdings and its
Subsidiaries;

-76-

 

 

--------------------------------------------------------------------------------

 

(h)        Dispositions of Property to the extent subject to casualty events;

(i)        Dispositions of cash and Cash Equivalents; and

(j)        any Subsidiary may liquidate or dissolve if Holdings determines in
good faith that such liquidation or dissolution is in its best interests and not
materially adverse to the Lenders and, if such Subsidiary is a Loan Party, such
Loan Party’s assets and property are transferred to another Loan Party;

provided, however, that (A) any Disposition pursuant to Section 6.09(a) shall be
for the fair market value of such Property at the time of such Disposition in
the good faith determination of Holdings and (B) nothing contained in this
Section 6.09 shall prohibit the disposition of mortgage loans in the ordinary
course of business by Genpact Mortgage Services, Inc. or any successor entity
thereof upon the acquisition of Genpact Mortgage Services, Inc.

ARTICLE VII

Events of Default

If any of the following events (each an “Event of Default”) shall occur and be
continuing:

(a)        the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)        the Borrowers shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article VII) payable under this Agreement, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
(3) Business Days;

(c)        any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrowers or any other Subsidiary in or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document required to be delivered in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d)        Holdings or the Borrowers shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), 5.03(a) (solely
with respect to Holdings and the Borrowers) or Article VI;

(e)        any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article VII) or any other Loan
Document and such failure shall continue unremedied for a period of thirty (30)
days after written notice thereof from the Administrative Agent or the Required
Lenders to Holdings;

(f)        Holdings, any Borrower or any other Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (other than Indebtedness hereunder), when and as
the same shall become due and payable, or if a grace period shall be applicable
to such payment under the agreement or instrument under which such Indebtedness
was created, beyond such applicable grace period;

(g)        Holdings, any Borrower or any other Subsidiary shall default in the
performance of any obligation in respect of any Material Indebtedness (other
than Indebtedness hereunder) or any “change of control” (or equivalent term)
shall occur with respect to any Material Indebtedness, in each case, that
results in such Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice but
after giving effect to any applicable grace period) the holder or holders of
such Material Indebtedness or any trustee or agent on its or their behalf to
cause such

-77-

 

 

--------------------------------------------------------------------------------

 

Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (other than
solely in Qualified Equity Interests); provided that this clause (g) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or as a result
of a casualty event affecting such property or assets;

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Holdings, any Borrower or any other Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, any Borrower or any other
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i)        Holdings, any Borrower or any other Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of any proceeding or petition described in clause (h) above, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, any Borrower or any
other Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any corporate action for the purpose of effecting any of the foregoing;

(j)        Holdings, any Borrower or any other Subsidiary shall become generally
unable, admit in writing its inability generally or fail generally to pay its
debts as they become due;

(k)        one or more final, non-appealable judgments for the payment of money
in an aggregate amount in excess of $100,000,000 (to the extent due and payable
and not covered by insurance as to which the relevant insurance company has not
denied coverage) shall be rendered against Holdings, any Borrower or any other
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of sixty (60) consecutive days during which execution
shall not be paid, bonded or effectively stayed;

(l)        an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect or in the imposition of a Lien or security interest on
any assets of Holdings, any Borrower or any other Subsidiary under Sections
436(f) or 430(k) of the Code or under Section 4068 of ERISA; or

(m)        a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take any or
all of the following actions, at the same or different times: (A) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (B)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers and (C) require that the applicable Borrowers
Cash Collateralize the L/C Exposure (in an amount equal to 103% of the then
Outstanding Amount of all L/C Exposure); and in case of any event with respect
to any Borrower described in clause (h) or (i) of this Article VII, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

-78-

 

 

--------------------------------------------------------------------------------

 

ARTICLE VIII

The Administrative Agent

(a)        Each of the Lenders and the Issuing Banks hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent and authorizes
Wells Fargo to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither Holdings
nor the Borrowers shall have any rights as a third party beneficiary of any of
such provisions, except as expressly set forth in subparagraph (f) below.

(b)        The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender or Issuing Bank as any
other Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Holdings, the Borrowers or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

(c)        The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, (i) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (ii) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and (iii)
except as expressly set forth herein and in the other Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Holdings or any
of its Subsidiaries that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided herein) or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice describing such Default thereof is
given to the Administrative Agent by Holdings, a Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (B) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (C)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (D)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other Loan Document or any other agreement, instrument or document or (E)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d)        The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such

-79-

 

 

--------------------------------------------------------------------------------

 

Issuing Bank unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

(e)        The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article VIII shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facilities provided for herein as well as activities
as Administrative Agent.

(f)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Borrowers.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers and (unless an Event of Default under clause
(a), (b), (h) or (i) of Article VII shall have occurred and be continuing) with
the consent of the Borrowers (which consent of the Borrowers shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article VIII and Section 9.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.  Any resignation by Wells Fargo as Administrative Agent
pursuant to this section shall also constitute its resignation as Issuing Bank
and Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (A) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (B) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (C) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.  If the
Person serving as Administrative Agent is a Defaulting Lender pursuant to clause
(d) of the definition of “Defaulting Lender”, the Required Lenders may, to the
extent permitted by applicable Law, by notice in writing to the Borrowers and
such Person, remove such Person as Administrative Agent, and the Borrowers in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Borrowers shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been appointed by the
Borrowers or the Required Lenders, as applicable, and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with notice on the Removal Effective
Date.

-80-

 

 

--------------------------------------------------------------------------------

 

(g)        Each Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

(h)        To the extent required by any applicable Laws, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.15, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within ten (10) days
after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
whether or not such Tax was correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this clause (h).  The agreements in
this clause (h) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.  For the avoidance of doubt, a “Lender”
shall, for purposes of this clause (h), include any Swingline Lender and any
Issuing Bank.

(i)        The Lenders irrevocably agree that any Loan Party (other than the
Borrowers and, in the case of clause (ii), Holdings) shall be automatically
released from its applicable obligations under the Guarantee Agreement and each
other Loan Document (i) if such Person ceases to be a Subsidiary as a result of
a transaction permitted hereunder or (ii) if otherwise requested by the
Borrowers and no Default or Event of Default shall have occurred and be
continuing or would result therefrom.

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release any Loan
Party from its applicable obligations under the Guarantee Agreement and each
other Loan Document pursuant to this subsection (i).  In each case as specified
in this subsection (i), the Administrative Agent will (and each Lender
irrevocably authorizes the Administrative Agent to), at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such Guarantor from its
obligations under the Guarantee Agreement, in each case in accordance with the
terms of the Loan Documents and this subsection (i).

Anything herein to the contrary notwithstanding, none of the “arrangers,” “book
running managers,” “co-arranger” or “syndication agent” listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

(j)        Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Holdings, the Borrowers or any other Loan Party, that at least one of
the following is and will be true:

-81-

 

 

--------------------------------------------------------------------------------

 

(A)        such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;

(B)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(C)        (1) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (2)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (3) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (4) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(D)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(k)        In addition, unless subclause (A) of Article VIII (j) is true with
respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in subclause (D) of Article VIII (j), such
Lender further (i) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (ii) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Holdings, the Borrowers or any other Loan Party, that:

(A)        none of the Administrative Agent, any Lead Arranger nor any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto);

(B)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(C)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(D)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

-82-

 

 

--------------------------------------------------------------------------------

 

(E)        no fee or other compensation is being paid directly to the
Administrative Agent, any Lead Arranger or any of their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Letters of Credit, the Commitments or this Agreement.

(l)        The Administrative Agent and each Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01.Notices.

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)        if to Holdings, the Borrowers, the Administrative Agent, any Issuing
Bank or the Swingline Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 9.01; and

(ii)        if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)        Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, Holdings or the
Borrowers may, in their discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by them; provided that approval of such procedures may be
limited to particular notices or communications.

-83-

 

 

--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)        The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent, any other Agent or
any of their Related Parties (collectively, the “Agent Parties”) have any
liability to Holdings, the Borrowers, any Lender, any Issuing Bank or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Holdings’, the Borrowers’, the
Administrative Agent’s or any Lead Arranger’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrowers, any Lender,
any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)        Change of Address, Etc.  Each of Holdings, the Borrowers, the
Administrative Agent, the Issuing Banks and the Swingline Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the Issuing
Banks and the Swingline Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(e)        Reliance by Administrative Agent, Issuing Bank and Lenders.  The
Administrative Agent, each Issuing Bank and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Borrowing Requests and
Swingline Loan Notices) purportedly given by or on behalf of Holdings or the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrowers shall indemnify the
Administrative Agent, each Issuing Bank, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Holdings or the Borrowers unless due to such Person’s gross negligence or
willful misconduct.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 9.02.Waivers; Amendments.

(a)        No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No

-84-

 

 

--------------------------------------------------------------------------------

 

waiver of any provision of this Agreement or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by subsection (b) of this Section 9.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)        Except as otherwise set forth in this Agreement or in any other Loan
Document (with respect to such Loan Document), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by Holdings, the Borrowers and the Required Lenders or by Holdings, the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that, no such agreement shall (i) increase the Commitment of any Lender
without the written consent of each Lender directly affected thereby, it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of any Default shall not constitute an increase of any Commitment of
any Lender, (ii) reduce the principal amount of any Loan or L/C Disbursement or
reduce the rate of interest or premium thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby;
provided that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrowers to pay interest at the Default Rate, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or
L/C Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.16(b), (c) or (d)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender directly affected thereby, (v) change
any of the provisions of this Section 9.02, the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender, (vi) waive, amend or modify any provision of Section 4.02 without the
consent of the Required Revolving Lenders, or (vii) except in connection with a
transaction permitted under this Agreement, release Holdings from its
obligations under the Guarantee Agreement, without the written consent of each
Lender; provided, further, that (A) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as the
case may be,  (B) the Administrative Agent, Holdings and the applicable
Borrowers may, with the consent of each of the foregoing but without the consent
of any other Person, amend, modify or supplement this Agreement and any other
Loan Document to cure any ambiguity, typographical or technical error, defect or
inconsistency and (C) the Administrative Agent and the Borrower may, without the
consent of any Lender (but subject to the negative consent requirement set forth
in Section 2.12(b), enter into amendments or modifications to this Agreement or
any of the other Loan Documents or enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 2.12(b) in
accordance with the terms of Section 2.12(b); provided, further, that any
waiver, amendment or modification of this Agreement that (1) by its terms
affects only the rights or duties under this Agreement of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) or (2) by its terms adversely affects the rights
or duties under this Agreement of Lenders holding Loans or Commitments of a
particular Class (but not the Lenders holding Loans or Commitments of any other
Class) may be effected by an agreement or agreements in writing entered into by
Holdings, the applicable Borrowers and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 9.02 if such Class of Lenders were the only Class of Lenders
hereunder at the time.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (it being understood that any Commitments, Loans or
the Revolving Credit Exposure held or deemed held by any Defaulting Lender shall
be excluded in determining whether all Lenders, the Required Lenders, the
Required Revolving Lenders or the Required Class Lenders or any other requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to this Section 9.02); provided that (x) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender and (y) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender).

-85-

 

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, Holdings and the applicable Borrowers (i) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving Credit
Exposures and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

Notwithstanding the foregoing, guarantees entered into pursuant to the terms
hereof, and related documents executed in connection with this Agreement may be
in a form reasonably determined by the Administrative Agent and may be amended,
modified, terminated or waived, and consent to any departure therefrom may be
given, without the consent of any Lender if such amendment, modification, waiver
or consent is given in order to (x) comply with local Law or (y) cause such
guarantee or related document to be consistent with this Agreement and the other
Loan Documents.  The applicable Borrowers and the Administrative Agent may,
without the consent of any other Lender, effect amendments to this Agreement and
the other Loan Documents as may be necessary in the reasonable opinion of
Holdings and the Administrative Agent to effect the provisions of Sections 2.18
and 2.19.

SECTION 9.03.Expenses; Indemnity; Damage Waiver.

(a)        The Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their respective Affiliates, including the reasonable and documented fees,
charges and disbursements of a single counsel for the Lead Arrangers and the
Administrative Agent and their respective Affiliates (and, if necessary, one
local counsel in each applicable jurisdiction and regulatory counsel), in
connection with the syndication of the Facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the relevant Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender (limited to the reasonable
and documented fees, charges and disbursements of a single counsel for the
Administrative Agent, the Issuing Banks and the Lenders, which counsel shall be
selected by the Administrative Agent (and, if the Administrative Agent
reasonably deems it necessary, one local counsel in each applicable
jurisdiction, regulatory counsel and one additional counsel for the affected
parties in the event of a conflict of interest)), in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section 9.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)        The Borrowers shall indemnify the Administrative Agent, the Lead
Arrangers, the Co-Arranger, the Co-Syndication Agents, each Issuing Bank and
each Lender (including the Swingline Lender), and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses,
including the reasonable and documented fees, charges and disbursements of a
single counsel for the Indemnitees selected by the Administrative Agent (and, if
the Administrative Agent reasonably deems it necessary, one local counsel in
each applicable jurisdiction and one additional counsel for each similarly
situated group of affected Indemnitees in the event of an actual or perceived
conflict of interest), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby, or, in
the case of the Administrative Agent and its Related Parties, only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Borrowers or any of their Subsidiaries, or any Environmental Liability related
in any way to a Borrower or any of its Subsidiaries or (iv) any actual or
prospective

-86-

 

 

--------------------------------------------------------------------------------

 

claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether brought by a Borrower, any other
Loan Party, their respective equityholders or any third party; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (A) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Affiliates, officers, directors, employees or Controlling Persons or
(B) result from a claim brought by any Borrower or any other Loan Party against
an Indemnitee for a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
Loan Party has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c)        To the extent that the Borrowers fail to pay any amount required to
be paid by them to the Administrative Agent, an Issuing Bank, the Swingline
Lender or any Related Party of any of the foregoing under clause (a) or (b) of
this Section 9.03, each Lender severally agrees to pay to the Administrative
Agent, the relevant Issuing Bank, the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent, Issuing Bank or Swingline Lender
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the second sentence of Section 2.02(a).

(d)        To the extent permitted by applicable Law, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party
hereto and any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that this clause (d) shall in no way limit the Borrowers’
indemnification obligations set forth in clauses (a) and (b) of this
Section 9.03.

(e)        All amounts due under this Section 9.03 shall be payable not later
than 60 days after written demand therefor; provided, however, that an
Indemnitee shall promptly refund any amount received under this Section 9.03 to
the extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 9.03.

SECTION 9.04.Successors and Assigns.

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, other than as
expressly contemplated herein, no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section
9.04, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 9.04 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
9.04 (and any other attempted assignment or transfer by any party hereto shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 9.04 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.  

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Disbursements and in Swingline Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

-87-

 

 

--------------------------------------------------------------------------------

 

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments of any Class and the Loans at the time owing to
it of any Class or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)        in any case not described in subsection (b)(i)(A) of this Section
9.04, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of Term Loans of any Class unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the applicable Borrowers otherwise consent (each such consent not to
be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans. Any assignment of Term
Loans shall be made ratably as among the Domestic Term Loans, the Bermuda Term
Loans and the Luxembourg Term Loans, and any assignment of Revolving Loans shall
be made ratably as among the Domestic Revolving Loans, the Bermuda Revolving
Loans and the Luxembourg Revolving Loans.

(iii)        Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 9.04 and,
in addition:

(A)        the consent of the applicable Borrowers (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default pursuant to Article VII(a), (b), (h), (i) or (j) has occurred and is
continuing at the time of such assignment, (2) such assignment is an assignment
of a Term Loan of any Class to a Lender, an Affiliate of a Lender or an Approved
Fund, (3) such assignment is an assignment of a Revolving Loan of any Class or a
Revolving Commitment by any Lender to an Affiliate of such Lender or (4) such
assignment is an assignment of Domestic Term Loans in connection with the
primary syndication of the Domestic Term Loans; provided that the applicable
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Commitment or (2) a Term Loan of any Class to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;

(C)        the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)        the consent of the Swingline Lender and each Issuing Bank (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.

-88-

 

 

--------------------------------------------------------------------------------

 

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that (A) only one such fee shall be payable in the event of
simultaneous assignments to or from two or more Approved Funds and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)        No Assignment to Certain Persons.  No such assignment shall be made
to (A) Holdings, any Borrower or any of Holdings’ Affiliates or Subsidiaries,
(B) any Defaulting Lender or its subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this subclause (B) or (C) a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 9.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the applicable Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section 9.04.

(c)        Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and interest thereon of the Loans and L/C
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Eligible Assignee, the
Eligible Assignee’s completed Administrative Questionnaire (unless the Eligible
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(iv) of this Section 9.04 and any written
consent to such assignment required by paragraph (b)(iii) of this Section 9.04,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrowers and the
Administrative Agent and its Affiliates and, as to the entries pertaining to it,
any Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrowers, the Administrative Agent, any Issuing Bank or the
Swingline Lender, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Borrowers or any of the Borrowers’ Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Disbursements and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Holdings, the Borrowers, the
Administrative Agent, the Lenders and the Issuing Banks shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents;

-89-

 

 

--------------------------------------------------------------------------------

 

provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in Section 9.02(b)(i) that affects such
Participant.  Subject to subsection (e) of this Section 9.04, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.13,
2.14 and 2.15 (subject to the requirements and limitations of such sections
(provided that any documentation required to be provided by any Participant
pursuant to Section 2.15(d) shall be provided solely to the applicable Lender)
and Section 2.17) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section 9.04.  To the
extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Sections 2.16 and 2.17 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts and interest
thereon of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary in connection with a Tax audit or other proceeding
to establish that any loans are in registered form for U.S. Federal income tax
purposes.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the Participant for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.13 or 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant except to the extent that the
Participant’s right to a greater payment results from a Change in Law after the
Participant becomes a Participant.

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

SECTION 9.05.Survival.  All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof.  Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Event, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.  The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06.Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile, pdf or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

-90-

 

 

--------------------------------------------------------------------------------

 

SECTION 9.07.Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08.Right of Setoff.

(a)        If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of a
Borrower against any of and all the Obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured or are owed to a branch or office of
such Finance Party different from the branch or office holding such deposit or
obligated on such indebtedness, provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over by such Defaulting Lender immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.21 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Finance Parties, and
(ii) such Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each of the Finance Parties and their respective Affiliates under this Section
9.08 are in addition to other rights and remedies (including other rights of
setoff) that any Finance Party or any of its respective Affiliates may
have.  Each of the Finance Parties agrees to notify the applicable Borrower and
(if such Finance Party is not the Administrative Agent) the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

(b)        To the extent that any payment by or on behalf of the Borrowers is
made to the Administrative Agent, any Issuing Bank or any Lender, or the
Administrative Agent, any Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (ii) each Lender
and each Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
Issuing Banks under clause (ii) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process.

(a)        This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
construed in accordance with and governed by the Laws of the State of New York
(without regard to the conflict of law principles thereof to the extent that the
application of the Laws of another jurisdiction would be required thereby).

(b)        Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York sitting in New
York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby

-91-

 

 

--------------------------------------------------------------------------------

 

irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York State or, to
the extent permitted by Law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  To the extent that Holdings or any
Borrower has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, each of Holdings and each Borrower hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement and each of the other Loan Documents and, without limiting the
generality of the foregoing, agrees that the waivers set forth herein shall have
the fullest scope permitted under the Foreign Sovereign Immunities Act of 1976
of the United States and are intended to be irrevocable for purposes of such
Act.  Nothing in this Agreement or in any other Loan Document shall affect any
right that any Finance Party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or Holdings or its properties in the courts of any jurisdiction.

(c)        Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in clause (b) of this Section 9.09.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by Law.

SECTION 9.10.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11.Headings.  Article and section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.Confidentiality.  Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives on a “need-to-know”
basis (it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential or shall be under a professional obligation
to keep such Information confidential, in each case, on terms at least as
restrictive as those set forth in this Section 9.12), (b) to the extent
requested or required by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
provided that to the extent practicable and permitted by Law and except with
respect to any audit or examination conducted by bank accountants, any
governmental bank regulatory authority or other governmental regulatory
authority exercising examination or regulatory authority, the Borrowers have
been notified prior to such disclosure so that the Borrowers may seek, at the
Borrowers’ sole expense, a protective order or other appropriate remedy, (d) to
any other party hereto, (e) to the extent reasonably necessary in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or

-92-

 

 

--------------------------------------------------------------------------------

 

proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.18, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations or (iii) any third party
service provider that routinely serves the lending industry, (g) with the
consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than Holdings or the Borrowers.  For purposes of this Section 9.12,
“Information” means all information received from or on behalf of Holdings or
the Borrowers or any Subsidiary relating to Holdings, any Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by Holdings, any
Borrower or any Subsidiary.  Any Person required to maintain the confidentiality
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Banks acknowledges
that (A) the Information may include material non-public information concerning
Holdings, the Borrowers or a Subsidiary, as the case may be, (B) it has
developed compliance procedures regarding the use of material non-public
information and (C) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

SECTION 9.13.USA PATRIOT Act.  Each Lender that is subject to the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“PATRIOT Act”) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers and each other Loan Party, which information includes
the name and address of the Borrowers and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and each other Loan Party in accordance
with the PATRIOT Act.  The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

SECTION 9.14.Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable Law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.14 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the NYFRB Rate to the date of repayment, shall
have been received by such Lender.

SECTION 9.15.No Fiduciary Duty.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), Holdings,
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lead Arrangers, the Co-Arranger and the Co-Syndication Agents are
arm’s-length commercial transactions between Holdings, the Borrowers, each other
Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lead Arrangers, the Co-Arranger and the Co-Syndication
Agents, on the other hand, (ii) Holdings, each of the Borrowers and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate and (iii) Holdings, each
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of

-93-

 

 

--------------------------------------------------------------------------------

 

the transactions contemplated hereby and by the other Loan Documents; (b) (i)
the Administrative Agent, each Lead Arranger, the Co-Arranger, the
Co-Syndication Agents, each Issuing Bank and each Lender (including the
Swingline Lender) is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Holdings, any Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (ii) neither the Administrative Agent, the Co-Arranger, the Co-Syndication
Agents nor any Lead Arranger, Issuing Bank or Lender (including the Swingline
Lender) has any obligation to Holdings, any Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lead Arrangers, the
Co-Arranger, the Co-Syndication Agents, the Issuing Banks, the Lenders
(including the Swingline Lender) and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of Holdings, the Borrowers, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent, the Co-Arranger, the
Co-Syndication Agents nor any Lead Arranger, Issuing Bank or Lender (including
the Swingline Lender) has any obligation to disclose any of such interests to
Holdings, any Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by Law, Holdings, each of the
Borrowers and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent, the Lead Arrangers, the
Co-Arranger, the Co-Syndication Agents, the Issuing Banks and the Lenders
(including the Swingline Lender) with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.16.Agent for Service of Process.  Each of Holdings and each Borrower
hereby agrees that service of process in any action or proceeding brought in any
New York State court or Federal court may be made upon Heather D. White at her
offices at Genpact International, Inc., 1155 Avenue of the Americas, New York,
NY 10036 (the “Process Agent”), and each of Holdings and each Borrower hereby
irrevocably appoints the Process Agent its authorized agent to accept such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.

SECTION 9.17.Judgment Currency.  The obligation of any Loan Party party hereto
in respect of any sum due from it in any currency (the “Primary Currency”) to
any Finance Party under this Agreement or any other Loan Document shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Finance Party of any
sum adjudged to be so due in other currency, such Finance Party may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Finance Party in the
applicable Primary Currency, each Loan Party party hereto agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify, within three (3)
Business Days of demand, any such Finance Party against such loss, and if the
amount of the applicable Primary Currency so purchased by such Finance Party
exceeds such sum due to such Finance Party in the applicable Primary Currency,
such Finance Party agrees to remit to such Loan Party the excess.  To the
fullest extent permitted by Law, each Loan Party party hereto waives any right
it may have in any jurisdiction to pay any amount under the Loan Documents in a
currency other than Dollars.

SECTION 9.18.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

-94-

 

 

--------------------------------------------------------------------------------

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

-95-

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

GENPACT INTERNATIONAL, INC.,

as the Domestic Borrower

 

 

 

 

By:

 

 

/s/ Heather White

 

Name:

 

Heather White

 

Title:

 

Senior Vice President, General Counsel & Secretary

 

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

GENPACT GLOBAL HOLDINGS (BERMUDA) LIMITED,

as the Bermuda Borrower

 

 

 

 

By:

 

 

/s/ Heather White

 

Name:

 

Heather White

 

Title:

 

Senior Vice President, General Counsel & Secretary

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

GENPACT LUXEMBOURG S.À R.L.,

as the Luxembourg Borrower

 

 

 

 

By:

 

 

/s/ Lucinda Full

 

Name:

 

Lucinda Full

 

Title:

 

Class A Manager

 

 

 

 

By:

 

 

/s/ Harald Charbon

 

Name:

 

Harald Charbon

 

Title:

 

Class B Manager

 

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

GENPACT LIMITED, as Holdings

 

 

 

 

By:

 

 

/s/ Heather White

 

Name:

 

Heather White

 

Title:

 

Senior Vice President, General Counsel & Secretary

 

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Term Lender,
a Revolving Lender, Swingline Lender and an Issuing Bank

 

 

 

 

By:

 

 

/s/ Kyle R. Holtz

 

Name:

 

Kyle R. Holtz

 

Title:

 

Director

 

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,

individually as a Lender

 

 

 

 

By:

 

 

/s/ Damodar Menon

 

Name:

 

Damodar Menon

 

Title:

 

Head of Coverage Global Banking – Corporate

 

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Bank of America N.A.,

individually as a Lender

 

 

 

 

By:

 

 

/s/ Jenny Lam

 

Name:

 

Jenny Lam

 

Title:

 

VP, Corporates Wholesale Credit

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Credit Agricole Corporate and Investment Bank,

individually as a Lender

 

 

 

 

By:

 

 

/s/ Clara Wong

 

Name:

 

Clara Wong

 

Title:

 

Managing Director

 

 

 

 

By:

 

 

/s/ Dorina Luk

 

Name:

 

Dorina Luk

 

Title:

 

Director

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

CITIBANK N.A.,

individually as a Lender

 

 

 

 

By:

 

 

/s/ Siddarth Bansal

 

Name:

 

Siddarth Bansal

 

Title:

 

Director

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

DBS Bank Ltd.,

individually as a Lender

 

 

 

 

By:

 

 

/s/ Santanu Mitra

 

Name:

 

Santanu Mitra

 

Title:

 

Executive Director

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,

individually as a Lender

 

 

 

 

By:

 

 

/s/ Tasvir Hasan

 

Name:

 

Tasvir Hasan

 

Title:

 

Executive Director

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

MIZUHO BANK, LTD.

individually as a Lender

 

 

 

 

By:

 

 

/s/ Tracy Rahn

 

Name:

 

Tracy Rahn

 

Title:

 

Authorized Signatory

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY BANK, N.A.,

individually as a Lender and an Issuing Bank

 

 

 

 

By:

 

 

/s/ Michael King

 

Name:

 

Michael King

 

Title:

 

Authorized Signatory

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY SENIOR FUNDING, INC,

individually as a Lender and an Issuing Bank

 

 

 

 

By:

 

 

/s/ Michael King

 

Name:

 

Michael King

 

Title:

 

Vice President

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

STATE BANK OF INDIA, NEW YORK BRANCH,

individually as a Lender

 

 

 

 

By:

 

 

/s/ Manoranjan Panda

 

Name:

 

Manoranjan Panda

 

Title:

 

VP and Head (CMC)

 

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

TD Bank, N.A.,

individually as a Lender

 

 

 

 

By:

 

 

/s/ Steve Levi

 

Name:

 

Steve Levi

 

Title:

 

Senior Vice President

 

 




[Signature Page to Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Westpac Banking Corporation

 

 

 

 

By:

 

 

/s/ Graham Curd

 

Name:

 

Graham Curd

 

Title:

 

Head of Legal, Asia

 

 

 

Tier 1 Attorney

 

 

 

 

By:

 

 

/s/ Rahul Arora

 

Name:

 

Rahul Arora

 

Title:

 

Head of Structure and Asset Finance, Asia

 

 

 

Tier One Attorney

 

[Signature Page to Credit Agreement]

 

 